Exhibit 10.9

 

OPTION AGREEMENT

by and among

BEHRINGER HARVARD ALEXAN NEVADA, LLC

and

SW 108 WAGON WHEEL JM LLC

September 29, 2006

 


--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

Page

 

 

 

ARTICLE I. PURCHASE OF THE WAGON WHEEL MEMBERSHIP INTEREST

2

1.1

Exercise of Purchase Option or Put Option.

2

1.2

Purchase Price.

3

1.3

Closing Prorations and Purchase Price Adjustments.

4

1.4

Conditions to the Closing.

5

1.5

Closing Deliveries of Seller.

6

1.6

Closing Deliveries of Purchaser.

7

1.7

Actions of the Parties Pending Closing.

7

1.8

Termination Prior to Closing.

10

1.9

Casualty.

11

 

 

 

ARTICLE II. REPRESENTATIONS AND WARRANTIES OF SELLER

12

2.1

Existence; Good Standing.

12

2.2

Title to Membership Interest.

12

2.3

Power and Authority.

13

2.4

No Violation.

13

2.5

Capitalization.

13

2.6

Consents.

14

2.7

Subsidiaries.

14

2.8

Legal Proceedings.

14

2.9

Brokers and Finders Fees.

15

2.10

Tax Representations.

15

2.11

Liabilities and Obligations.

16

2.12

Licenses and Permits.

16

2.13

Property.

16

2.14

Employees; Benefit Plans.

17

2.15

Conduct of Business.

18

2.16

Books and Records.

18

2.17

Compliance with Laws.

18

2.18

Environmental Matters.

19

2.19

No Bankruptcy.

20

2.20

Bank Accounts.

20

2.21

Terrorism.

20

2.22

Brokers and Finders Fees.

21

2.23

Full Disclosure.

21

 

 

 

ARTICLE III. REPRESENTATIONS AND WARRANTIES OF PURCHASER

22

3.1

Existence.

22

3.2

Power and Authority.

22

3.3

No Violation.

22

3.4

Brokers and Finders Fees.

22

3.5

Investment Representations.

23

 

ii


--------------------------------------------------------------------------------




 

3.6

Consents.

23

3.7

Terrorism.

23

 

 

 

ARTICLE IV. POST-CLOSING AGREEMENTS

23

4.1

Further Action.

23

4.2

Receipt of Payments and Correspondence.

24

4.3

Inspection of Records.

24

4.4

Transfer Taxes.

24

4.5

Tax Covenants.

24

4.6

Audit.

26

 

 

 

ARTICLE V. REMEDIES

27

5.1

Purchaser’s Remedies.

27

5.2

Seller’s Remedies.

28

5.3

Indemnity Limits.

28

5.4

Arbitration.

29

 

 

 

ARTICLE VI. GENERAL

29

6.1

Entirety and Modification.

29

6.2

Assignment; Successors and Assigns.

29

6.3

Expenses.

30

6.4

Notices.

30

6.5

Severability; Reformation.

31

6.6

No Waiver.

31

6.7

Headings.

31

6.8

Counterparts; Facsimiles.

31

6.9

Governing Law.

32

 

Exhibits

 

 

 

 

 

Exhibit A

–

Defined Terms

Exhibit B

–

Land

Exhibit C

–

Plans

Exhibit D

–

Permitted Exceptions

Exhibit E

–

Project Budget

Exhibit F

–

List of Service and Maintenance Contracts

Exhibit G

–

Form of Limited Guaranty

 

iii


--------------------------------------------------------------------------------


OPTION AGREEMENT

This OPTION AGREEMENT (this “Agreement”) is entered into as of September 29,
2006, by and among (i) BEHRINGER HARVARD ALEXAN NEVADA, LLC,  a Delaware limited
liability company (“Purchaser”), and (ii) SW 108 WAGON WHEEL JM LLC, a Delaware
limited liability company (“108 Wagon Wheel” or the “Seller”).

RECITALS:

WHEREAS, SW 109 Wagon Wheel SM LLC, a Delaware limited liability company (“109
Wagon Wheel”), owns, directly, 100% of the membership interest (the “106
Membership Interest”) of SW 106 Wagon Wheel Holdings LLC, a Delaware limited
liability company (the “Project Owner”), which 106 Membership Interest
constitutes all of the issued and outstanding equity interests in the Project
Owner; and

WHEREAS,  108 Wagon Wheel owns, directly, 100% of the membership interest  (the
“109 Membership Interest”) of 109 Wagon Wheel, which 109 Membership Interest
constitutes all of the issued and outstanding equity interests in 109 Wagon
Wheel (the 106 Membership Interest and the 109 Membership Interest are sometimes
collectively referenced as the “Wagon Wheel Membership Interest”); and

WHEREAS, Purchaser has made a loan to 109 Wagon Wheel in the amount of Six
Million Nine Hundred Thousand and No/100 Dollars ($ 6,900,000) secured, in part,
by the 106 Membership Interest (“Senior Mezzanine Loan”); and

WHEREAS, Purchaser has made a loan to 108 Wagon Wheel in the amount of Two
Million Seven Hundred Seventy-Five Thousand Eight Hundred Seventy-Two and No/100
Dollars ($2,775,872) secured, in part, by 100% of the 109 Membership Interest
(“Junior Mezzanine Loan”); and

WHEREAS, the Project Owner owns that certain parcel of real property located in
Clark County, Nevada more particularly described on Exhibit B attached hereto
and made a part hereof for all purposes (“Land”); and

WHEREAS, prior to the Closing Date, the Project Owner will construct and own the
Project to be located on the Land; and

WHEREAS, in connection with the construction of the Project, Project Owner has
entered into a Construction Loan Agreement with Comerica Bank (the “Senior
Lender”), providing for a loan in the amount of Twenty Nine Million and No/100
Dollars ($29,000,000) secured, in part, by a first lien deed of trust on the
Project ( such loan and the documents evidencing and securing such loan being
collectively referenced as the “Construction Loan”); and

WHEREAS, Seller wishes to grant to Purchaser the option to purchase the Wagon
Wheel Membership Interest from Seller (the “Purchase Option”) and Purchaser
wishes to grant to Seller the option to sell the Wagon Wheel Membership Interest
to Purchaser (the “Put Option”) upon the terms and conditions, and for the
consideration, hereinafter set forth; and

1


--------------------------------------------------------------------------------


WHEREAS, on or about the date of this Agreement, the Limited Guarantors have
delivered the Limited Guaranty; and

WHEREAS, the capitalized terms used in these Recitals and the other Sections in
this Agreement are defined in Exhibit A.

NOW, THEREFORE, in consideration of the foregoing and Purchaser’s extension of
the Mezzanine Loans, the parties hereto agree as follows:


ARTICLE I.
PURCHASE OF THE WAGON WHEEL MEMBERSHIP INTEREST


1.1          EXERCISE OF PURCHASE OPTION OR PUT OPTION.


(A)           COMPLETION NOTICE.  PROMPTLY FOLLOWING THE COMPLETION DATE, SELLER
SHALL DELIVER TO PURCHASER A WRITTEN NOTICE (THE “COMPLETION NOTICE”) CERTIFYING
(1) THE COMPLETION DATE HAS OCCURRED; AND (2) THE AMOUNT OF THE PROJECT COSTS AS
OF THE COMPLETION DATE.


(B)           PROJECT COST.  FROM THE TIME OF DELIVERY OF THE COMPLETION NOTICE
UNTIL THE CLOSING, SELLER SHALL MAKE AVAILABLE (AND CAUSE THE PROJECT OWNER TO
MAKE AVAILABLE) TO PURCHASER AND ITS EMPLOYEES, AGENTS AND CONTRACT PARTIES
(COLLECTIVELY, “REPRESENTATIVES”) DURING NORMAL BUSINESS HOURS, THE INVOICES,
DRAW REQUESTS, BOOKS, RECORDS AND OTHER INFORMATION RELATING TO THE PROJECT, 109
WAGON WHEEL OR THE PROJECT OWNER IN ORDER THAT PURCHASER AND ITS REPRESENTATIVES
MAY AUDIT SELLER’S CALCULATION OF PROJECT COST.


(C)           EXERCISE OF PURCHASE OPTION.  PURCHASER AT ITS SOLE OPTION, MAY
ELECT TO EXERCISE THE PURCHASE OPTION AND TO PURCHASE THE WAGON WHEEL MEMBERSHIP
INTEREST PURSUANT TO THE TERMS OF THIS AGREEMENT BY DELIVERING A WRITTEN NOTICE
(THE “PURCHASE NOTICE”) TO SELLER WITHIN 90 CALENDAR DAYS AFTER THE DATE OF
DELIVERY OF THE COMPLETION NOTICE.  THE PURCHASE OPTION WILL EXPIRE IF THE
PURCHASE NOTICE IS NOT TIMELY DELIVERED OR IF A WAIVER NOTICE IS DELIVERED.  IF
THE PURCHASER TIMELY DELIVERS THE PURCHASE NOTICE, THEN THE CLOSING OF THE SALE
OF THE WAGON WHEEL MEMBERSHIP INTEREST (THE “CLOSING”) SHALL TAKE PLACE WITHIN
60 CALENDAR DAYS AFTER DELIVERY OF THE PURCHASE NOTICE.  PURCHASER AT ITS SOLE
OPTION, MAY ELECT TO DELIVER A WRITTEN NOTICE (THE “WAIVER NOTICE”) TO SELLER
PRIOR TO THE DATE WHICH IS 90 CALENDAR DAYS FOLLOWING DELIVERY OF THE COMPLETION
NOTICE INDICATING THAT PURCHASER WAIVES ITS RIGHT TO EXERCISE THE PURCHASE
OPTION.


(D)           EXERCISE OF PUT OPTION.  IF PURCHASER DOES NOT TIMELY EXERCISE THE
PURCHASE OPTION AS PROVIDED ABOVE, THEN SELLER AT ITS SOLE OPTION, MAY ELECT TO
EXERCISE THE PUT OPTION AND TO CAUSE PURCHASER TO PURCHASE THE WAGON WHEEL
MEMBERSHIP INTEREST PURSUANT TO THE TERMS OF THIS AGREEMENT BY DELIVERING A
WRITTEN NOTICE (THE “PUT NOTICE”) TO PURCHASER WITHIN 120 CALENDAR DAYS AFTER
THE EARLIER OF THE DATE OF DELIVERY OF THE WAIVER NOTICE OR THE EXPIRATION OF
THE PURCHASE OPTION.  IF THE SELLER EXERCISES THE PUT OPTION, THEN THE CLOSING
SHALL TAKE PLACE WITHIN 60 CALENDAR DAYS AFTER DELIVERY OF THE PUT NOTICE.  THE
PUT OPTION WILL EXPIRE IF THE PUT NOTICE IS NOT TIMELY DELIVERED TO PURCHASER.


(E)           BUSINESS DAY.  NOTWITHSTANDING THE FOREGOING SECTIONS 1.1(C)
AND 1.1(D), IF THE CLOSING DATE WOULD OCCUR ON A DAY WHICH IS NOT A BUSINESS
DAY, THEN THE CLOSING DATE SHALL BE DELAYED UNTIL THE SECOND BUSINESS DAY
THEREAFTER.

2


--------------------------------------------------------------------------------



(F)            CLOSING.  BASED UPON THE REPRESENTATIONS, WARRANTIES AND
COVENANTS, AND SUBJECT TO THE TERMS, PROVISIONS AND CONDITIONS CONTAINED IN THIS
AGREEMENT, AT THE CLOSING, SELLER SHALL, AND SHALL CAUSE 109 WAGON WHEEL TO,
SELL AND ASSIGN TO PURCHASER THE WAGON WHEEL MEMBERSHIP INTEREST, AND PURCHASER
SHALL PURCHASE THE WAGON WHEEL MEMBERSHIP INTEREST FROM SELLER AND 109 WAGON
WHEEL, FREE AND CLEAR OF ALL LIENS FOR THE CONSIDERATION HEREINAFTER SET FORTH. 
AT THE CLOSING, THE PROJECT OWNER AND 109 WAGON WHEEL SHALL HOLD ONLY THOSE
ASSETS, AND SHALL BE SUBJECT TO ONLY THOSE LIABILITIES AND OBLIGATIONS,
SPECIFIED IN SECTION 1.7(C) BELOW.  THE ABOVE-DESCRIBED PURCHASE AND SALE OF THE
WAGON WHEEL MEMBERSHIP INTEREST IS REFERRED TO IN THIS AGREEMENT AS THE
“MEMBERSHIP INTEREST PURCHASE.”


THE CLOSING SHALL TAKE PLACE AT THE OFFICES OF HAYNES AND BOONE, LLP, COUNSEL TO
PURCHASER, 2505 N. PLANO ROAD, SUITE 4000, RICHARDSON, TEXAS 75082, ON A DATE
SPECIFIED BY PURCHASER IN ACCORDANCE WITH SECTION 1.1(C) OR 1.1(D) (AS MODIFIED
BY SECTION 1.1(E)), AT 10:00 A.M. LOCAL TIME, OR AT SUCH OTHER DATE, TIME AND
PLACE AS SELLER AND PURCHASER MAY AGREE.  PURCHASER SHALL GIVE SELLER NOT LESS
THAN FIVE (5) BUSINESS DAYS WRITTEN NOTICE OF THE CLOSING DATE.  NOTWITHSTANDING
THE FOREGOING, IF A MECHANICS LIEN(S) IS FILED AGAINST THE PROPERTY, AND PROJECT
OWNER IS ACTIVELY CONTESTING SUCH MECHANICS LIEN(S), THE CLOSING DATE MAY BE
EXTENDED BY EITHER PURCHASER OR SELLER FOR UP TO 60 ADDITIONAL CALENDAR DAYS TO
PERMIT PROJECT OWNER TO REMOVE SUCH MECHANICS LIEN(S) AS A LIEN AGAINST THE
PROPERTY.


(G)           FEE TITLE PURCHASE OPTION.  AT PURCHASER’S OPTION, EXERCISABLE ANY
TIME PRIOR TO THE CLOSING, PURCHASER MAY ELECT TO PURCHASE FROM THE PROJECT
OWNER FEE SIMPLE TITLE TO THE PROPERTY IN LIEU OF THE MEMBERSHIP INTEREST
PURCHASE (“FEE TITLE PURCHASE”). THE FEE TITLE PURCHASE WILL BE AT THE SAME
PURCHASE PRICE AND ON THE SAME ECONOMIC TERMS AND PROVISIONS AS THE MEMBERSHIP
INTEREST PURCHASE.  THE SELLER AND PURCHASER AGREE TO NEGOTIATE IN GOOD FAITH A
PURCHASE CONTRACT (INCLUDING APPROPRIATE CONVEYANCING DOCUMENTS) TO BE UTILIZED
IN THE EVENT PURCHASER ELECTS TO PROCEED WITH THE FEE TITLE PURCHASE.  PURCHASER
SHALL PROVIDE A FULL RELEASE OF THIS AGREEMENT AND THE LIMITED GUARANTY AT THE
TIME OF CLOSING OF THE FEE TITLE PURCHASE OR EXECUTION OF A PURCHASE CONTRACT
THEREFORE AND AS A CONDITION TO SELLER’S OBLIGATION TO COMPLETE EITHER SUCH
EVENT.


1.2          PURCHASE PRICE.

Subject to the terms and conditions of this Agreement, the total purchase price
Purchaser shall pay to Seller for the Wagon Wheel Membership Interest (the
“Purchase Price”) shall be:


(A)           PURCHASE OPTION.  IN THE CASE OF PURCHASER’S EXERCISE OF THE
PURCHASE OPTION, AN AMOUNT EQUAL TO THE SUM OF (1) THE LOWER OF (A) THE PROJECT
COST PLUS INTEREST CHARGES OR (B) $38,875,872  PLUS INTEREST CHARGES, PLUS (2)
$13,125 PER APARTMENT UNIT CONTAINED IN THE PROJECT.


(B)           PUT OPTION.  IN THE CASE OF SELLER’S EXERCISE OF THE PUT OPTION,
AN AMOUNT EQUAL TO THE LOWER OF (A) PROJECT COST PLUS INTEREST CHARGES OR (B)
THE $38,875,872 PLUS INTEREST CHARGES.


SUBJECT TO THE CREDITS AND ADJUSTMENTS PROVIDED IN THIS AGREEMENT, PURCHASER
SHALL PAY THE PURCHASE PRICE TO SELLER AT THE CLOSING BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT SELLER DESIGNATES.

3


--------------------------------------------------------------------------------



1.3          CLOSING PRORATIONS AND PURCHASE PRICE ADJUSTMENTS.


(A)           AT THE CLOSING, THE PURCHASER SHALL RECEIVE A CREDIT AGAINST THE
PURCHASE PRICE IN AN AMOUNT EQUAL TO THE OUTSTANDING BALANCE OF THE MEZZANINE
LOANS (INCLUDING ALL ACCRUED BUT UNPAID INTEREST CHARGES) AND THE MEZZANINE
LOANS SHALL BE CONSIDERED “PAID IN FULL” AT THE COMPLETION OF THE CLOSING.


(B)           ALL RENTS AND OTHER INCOME FROM THE PROPERTY, REAL ESTATE AND
PERSONAL PROPERTY AD VALOREM TAXES AND OTHER OPERATING EXPENSES OF THE PROPERTY
SHALL BE PRORATED ON THE BASIS OF ACTUAL DAYS ELAPSED AS OF 11:59 P.M. ON THE
DAY IMMEDIATELY PRECEDING THE CLOSING DATE.  INCOME AND EXPENSES FOR WHICH
ACTUAL BILLS ARE AVAILABLE AT CLOSING SHALL BE PRORATED BASED ON SUCH ACTUAL
BILLS.  THOSE ITEMS FOR WHICH ACTUAL BILLS ARE NOT AVAILABLE AT CLOSING SHALL BE
PRORATED BASED UPON GOOD FAITH ESTIMATES, IN THE CASE OF AD VALOREM TAXES, USING
THE MOST RECENT TAX RATE AND ASSESSED VALUE.  PRELIMINARY ESTIMATED CLOSING
PRORATIONS SHALL BE AGREED BETWEEN PURCHASER AND SELLER FOR PURPOSES OF MAKING
THE PRELIMINARY PRORATION ADJUSTMENT AT CLOSING SUBJECT TO THE FINAL CASH
SETTLEMENT PROVIDED FOR ABOVE.  NO PRORATIONS WILL BE MADE IN RELATION TO
INSURANCE PREMIUMS, AND PROJECT OWNER’S INSURANCE COVERAGE WILL BE CANCELED AND
RELEASED AT CLOSING.  ALL UTILITIES SHALL REMAIN IN THE NAME OF THE PROJECT
OWNER AND SELLER SHALL AT CLOSING BE CREDITED AN AMOUNT EQUAL TO ANY CASH
UTILITY DEPOSIT.


(C)           PURCHASER SHALL RECEIVE A CREDIT AT CLOSING IN AN AMOUNT EQUAL TO
THE SUM OF ALL UNAPPLIED REFUNDABLE DEPOSITS OR FEES, PAID TO PROJECT OWNER
UNDER THE TENANT LEASES AND ALL RENT PAID IN ADVANCE (TO THE EXTENT NOT PRORATED
AS SET FORTH ABOVE).


(D)           ALL LEASING COMMISSIONS, REFERRAL FEES AND LOCATOR FEES APPLICABLE
TO ANY TENANT LEASES WHERE THE TENANT HAS TAKEN OCCUPANCY PRIOR TO CLOSING SHALL
BE PAID IN FULL PRIOR TO CLOSING OR, TO THE EXTENT NOT PAID ON OR PRIOR TO
CLOSING, SHALL BE CREDITED TO PURCHASER AT CLOSING.


(E)           TO THE EXTENT POSSIBLE, SELLER SHALL PAY AND FULLY DISCHARGE ANY
AND ALL STATE INCOME OR FRANCHISE TAXES WHICH ARE DUE AND PAYABLE BY THE PROJECT
OWNER OR 109 WAGON WHEEL.  WITH REGARD TO ANY AND ALL ANY AND ALL STATE INCOME
OR FRANCHISE TAXES ATTRIBUTABLE TO THE YEAR OF CLOSING, SUCH TAXES SHALL BE
PRORATED AS OF THE CLOSING DATE ONCE THE AMOUNT OF SUCH TAXES IS KNOWN AND
SELLER SHALL PAY TO PURCHASER THE AMOUNT OF SUCH TAXES ATTRIBUTABLE TO THE
PERIOD PRIOR TO CLOSING.


(F)            EXCEPT AS PROVIDED IN SECTION 1.3(G) WITH REGARD TO APPLICATION
FEES, PURCHASER SHALL RECEIVE A CREDIT AT CLOSING IN AN AMOUNT EQUAL TO 50% OF
ALL NON-REFUNDABLE DEPOSITS AND FEES (INCLUDING PET FEES) PAID TO PROJECT OWNER
UNDER THE TENANT LEASES.


(G)           PURCHASER SHALL NOT BE ENTITLED TO ANY CREDIT AT CLOSING FOR
APPLICATION FEES PAID BY POTENTIAL TENANTS OF THE PROJECT WHEN PROJECT OWNER HAS
OBTAINED THE CREDIT CHECK OF SUCH POTENTIAL TENANT; ANY APPLICATION FEE FOR A
POTENTIAL TENANT OF THE PROJECT WHERE PROJECT OWNER HAS NOT OBTAINED THE CREDIT
CHECK FOR SUCH POTENTIAL TENANT SHALL BE FULLY CREDITED TO PURCHASER AT CLOSING.


(H)           AT OR PRIOR TO THE CLOSING, SELLER SHALL CAUSE THE CONSTRUCTION
LOAN TO BE PAID IN FULL AND OBTAIN A RELEASE OF ANY LIENS SECURING THE
CONSTRUCTION LOAN.

4


--------------------------------------------------------------------------------



(I)            THE PROVISIONS OF THIS SECTION 1.3 SHALL SURVIVE CLOSING.


1.4          CONDITIONS TO THE CLOSING.


(A)           JOINT CONDITION.  THE OBLIGATIONS OF EACH PARTY TO CONSUMMATE THE
TRANSACTIONS PROVIDED FOR IN THIS AGREEMENT ARE SUBJECT TO THE CONDITION THAT ON
THE CLOSING DATE THERE SHALL BE NO ACTION, SUIT OR PROCEEDING (OTHER THAN SUCH
AN ACTION, SUIT OR PROCEEDING DIRECTLY OR INDIRECTLY INSTITUTED BY A PARTY TO
THIS AGREEMENT) SHALL BE THREATENED OR PENDING, AND NO INJUNCTION, ORDER, DECREE
OR RULING SHALL BE IN EFFECT, SEEKING TO RESTRAIN OR PROHIBIT, OR TO OBTAIN
DAMAGES OR OTHER RELIEF IN CONNECTION WITH, THE EXECUTION AND DELIVERY OF THIS
AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


(B)           PURCHASER’S CONDITIONS TO CLOSING.  THE OBLIGATIONS OF PURCHASER
TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE SUBJECT TO THE
SATISFACTION, AT OR PRIOR TO THE CLOSING DATE, OF THE FOLLOWING CONDITIONS:

(1)           SELLER’S REPRESENTATIONS TRUE.  SELLER’S REPRESENTATIONS AND
WARRANTIES MADE IN THIS AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF THE CLOSING DATE, EXCEPT AS AFFECTED BY THE TRANSACTIONS
CONTEMPLATED HEREBY, AND SELLER SHALL HAVE DELIVERED TO PURCHASER A CLOSING
CERTIFICATE TO THAT EFFECT.

(2)           SELLER’S COMPLIANCE WITH AGREEMENT.  SELLER, IN ALL MATERIAL
RESPECTS, SHALL HAVE PERFORMED EACH AGREEMENT, AND SHALL HAVE COMPLIED WITH EACH
COVENANT, TO BE PERFORMED OR COMPLIED WITH BY IT ON OR PRIOR TO THE CLOSING DATE
UNDER THIS AGREEMENT, AND SELLER SHALL HAVE DELIVERED TO PURCHASER A CLOSING
CERTIFICATE TO THAT EFFECT.

THE CLOSING CERTIFICATES TO BE DELIVERED BY SELLER REFERRED TO IN
SECTIONS 1.4(B)(1) AND (2) ARE REFERRED TO HEREIN COLLECTIVELY AS THE “SELLER
CLOSING CERTIFICATE.”  THE SELLER CLOSING CERTIFICATE MAY INCLUDE LIMITATIONS ON
SURVIVAL SET FORTH IN SECTION 5.1(A).


(C)           SELLER’S CONDITIONS TO CLOSING.  THE OBLIGATIONS OF SELLER TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE SUBJECT TO THE
SATISFACTION, AT OR PRIOR TO THE CLOSING DATE, OF THE FOLLOWING CONDITIONS:

(1)           PURCHASER’S REPRESENTATIONS TRUE.  PURCHASER’S REPRESENTATIONS AND
WARRANTIES MADE IN THIS AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF THE CLOSING DATE, EXCEPT AS AFFECTED BY THE TRANSACTIONS
CONTEMPLATED HEREBY, AND PURCHASER SHALL HAVE DELIVERED TO SELLER A CLOSING
CERTIFICATE TO THAT EFFECT.

(2)           PURCHASER’S COMPLIANCE WITH AGREEMENT.  PURCHASER, IN ALL MATERIAL
RESPECTS, SHALL HAVE PERFORMED EACH AGREEMENT, AND COMPLIED WITH EACH COVENANT
TO BE PERFORMED OR COMPLIED WITH BY IT ON OR PRIOR TO THE CLOSING DATE UNDER
THIS AGREEMENT, AND PURCHASER SHALL HAVE DELIVERED TO SELLER A CLOSING
CERTIFICATE TO THAT EFFECT.


THE CLOSING CERTIFICATES TO BE DELIVERED BY PURCHASER REFERRED TO IN
SECTIONS 1.4(C)(1) AND (2) ARE REFERRED TO HEREIN COLLECTIVELY AS THE “PURCHASER
CLOSING CERTIFICATE.”  THE PURCHASER CLOSING CERTIFICATE SHALL CONTAIN AN
ACKNOWLEDGMENT THAT THE WAGON WHEEL MEMBERSHIP INTERESTS

5


--------------------------------------------------------------------------------



ARE BEING CONVEYED SUBJECT TO THE PROVISIONS AND LIMITATIONS CONTAINED IN THE
LAST PARAGRAPH OF ARTICLE II.


1.5          CLOSING DELIVERIES OF SELLER.  AT THE CLOSING, SELLER SHALL DELIVER
TO PURCHASER THE FOLLOWING, ALL OF WHICH SHALL BE IN A FORM REASONABLY
SATISFACTORY TO PURCHASER:


(A)           THE SELLER CLOSING CERTIFICATE.


(B)           A CERTIFICATE OF THE SECRETARY OF SELLER CERTIFYING TRUE AND
CORRECT COPIES OF (I) THE REQUIRED RESOLUTIONS OF THE SELLER DULY AUTHORIZING
THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND ALL RELATED
DOCUMENTS AND AGREEMENTS, SUCH RESOLUTIONS BEING IN FULL FORCE AND EFFECT AS OF
THE CLOSING DATE, (II) THE CERTIFICATE OF FORMATION OF THE PROJECT OWNER, AS
AMENDED AND IN EFFECT AS OF THE CLOSING DATE, CERTIFIED BY THE SECRETARY OF
STATE OF THE STATE OF DELAWARE WITHIN TEN (10) DAYS OF THE CLOSING DATE, (III)
THE OPERATING AGREEMENT OF THE PROJECT OWNER, AS AMENDED AND IN EFFECT AS OF THE
CLOSING DATE, (IV) THE CERTIFICATE OF FORMATION OF 109 WAGON WHEEL, AS AMENDED
AND IN EFFECT AS OF THE CLOSING DATE, CERTIFIED BY THE SECRETARY OF STATE OF THE
STATE OF DELAWARE WITHIN TEN (10) DAYS OF THE CLOSING DATE, (V) THE OPERATING
AGREEMENT OF 109 WAGON WHEEL, AS AMENDED AND IN EFFECT AS OF THE CLOSING DATE,
AND (VI) ANY OTHER ORGANIZATIONAL DOCUMENTS OF THE PROJECT OWNER OR 109 WAGON
WHEEL.


(C)           AN INSTRUMENT OF ASSIGNMENT OF THE 106 MEMBERSHIP INTEREST
EXECUTED BY 109 WAGON WHEEL.


(D)           AN INSTRUMENT OF ASSIGNMENT OF THE 109 MEMBERSHIP INTEREST
EXECUTED BY 108 WAGON WHEEL.


(E)           A CERTIFICATE DATED WITHIN TEN (10) DAYS OF THE CLOSING DATE, OF
THE SECRETARY OF THE STATE OF THE STATE OF DELAWARE ESTABLISHING THAT THE
PROJECT OWNER IS IN EXISTENCE AND IS IN GOOD STANDING TO TRANSACT BUSINESS IN
SUCH STATE.


(F)            A CERTIFICATE DATED WITHIN TEN (10) DAYS OF THE CLOSING DATE, OF
THE SECRETARY OF THE STATE OF THE STATE OF NEVADA ESTABLISHING THAT THE PROJECT
OWNER IS AUTHORIZED TO TRANSACT BUSINESS IN THE STATE OF NEVADA.


(G)           A CERTIFICATE DATED WITHIN TEN (10) DAYS OF THE CLOSING DATE, OF
THE SECRETARY OF THE STATE OF THE STATE OF DELAWARE ESTABLISHING THAT 109 WAGON
WHEEL IS IN EXISTENCE AND IS IN GOOD STANDING TO TRANSACT BUSINESS IN SUCH
STATE.


(H)           A CERTIFIED STATEMENT STATING: (A) THE AMOUNT OF SECURITY DEPOSITS
UNDER THE TENANT LEASES WHICH ARE HELD BY THE PROJECT OWNER AND NOT APPLIED IN
ACCORDANCE WITH THE TERMS OF THE APPLICABLE TENANT LEASES; AND (B) A DELINQUENCY
REPORT WITH REGARD TO THE TENANT LEASES.


(I)            A NON-FOREIGN AFFIDAVIT AS REQUIRED BY SECTION 1445 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND THE REGULATIONS PROMULGATED
THEREUNDER FROM SELLER AND 109 WAGON WHEEL.

6


--------------------------------------------------------------------------------



(J)            CERTIFICATES FROM THE TAXING AUTHORITIES OF THE STATE OF
DELAWARE, DATED WITHIN TEN (10) DAYS PRIOR TO THE CLOSING DATE, EVIDENCING THAT
THE PROJECT OWNER HAS PAID ALL FRANCHISE, SALES AND OTHER STATE TAXES DUE AND
OWING IN SUCH STATE.


(K)           CERTIFICATES FROM THE TAXING AUTHORITIES OF THE STATE OF DELAWARE,
DATED WITHIN TEN (10) DAYS PRIOR TO THE CLOSING DATE, EVIDENCING THAT 109 WAGON
WHEEL HAS PAID ALL FRANCHISE, SALES AND OTHER STATE TAXES DUE AND OWING IN SUCH
STATE.


(L)            IF AVAILABLE UNDER LOCAL PRACTICE, CERTIFICATES FROM THE TAXING
AUTHORITIES OF THE STATE OF NEVADA AND FROM CLARK COUNTY, NEVADA, OR OTHER
EVIDENCE DATED WITHIN TEN (10) DAYS PRIOR TO THE CLOSING DATE, EVIDENCING THAT
PROJECT OWNER HAS PAID ALL PROPERTY AND OTHER STATE AND LOCAL TAXES DUE AND
OWING.


(M)          LETTERS OF RESIGNATION AND A WAIVER OF, AND COVENANT NOT TO SUE
FOR, ANY AND ALL PRESENT OR FUTURE CLAIMS AGAINST SUCH COMPANY, FOR INDEMNITY OR
OTHERWISE, SIGNED BY EACH OFFICER AND MANAGER OF THE PROJECT OWNER, TO BE
EFFECTIVE AS OF THE CLOSING DATE.


(N)           LETTERS OF RESIGNATION AND A WAIVER OF, AND COVENANT NOT TO SUE
FOR, ANY AND ALL PRESENT OR FUTURE CLAIMS AGAINST SUCH COMPANY, FOR INDEMNITY OR
OTHERWISE, SIGNED BY EACH OFFICER AND MANAGER OF 109 WAGON WHEEL, TO BE
EFFECTIVE AS OF THE CLOSING DATE.


(O)           AT THE REQUEST AND OPTION OF PURCHASER, EVIDENCE OF THE
TERMINATION OF ANY PROPERTY MANAGEMENT AGREEMENTS AFFECTING THE PROPERTY.


(P)           UCC-3 TERMINATION STATEMENTS WITH RESPECT TO ANY RECORDED LIENS
WITH RESPECT TO THE WAGON WHEEL MEMBERSHIP INTEREST AND ANY OF THE ASSETS OF THE
PROJECT OWNER OR 109 WAGON WHEEL.


(Q)           A CERTIFICATE EXECUTED BY SELLER LISTING THE CONTRACTS.


(R)            SUCH OTHER INSTRUMENTS AND DOCUMENTS AS ARE REASONABLY REQUESTED
BY PURCHASER TO CARRY OUT AND EFFECT THE PURPOSE AND INTENT OF THIS AGREEMENT.

1.6          Closing Deliveries of Purchaser.

In addition to the Purchase Price, at the Closing, Purchaser shall deliver to
Seller the following, which shall be in a form reasonably satisfactory to
Seller:


(A)           THE PURCHASER CLOSING CERTIFICATE.


(B)           SUCH OTHER INSTRUMENTS AND DOCUMENTS AS ARE REASONABLY REQUESTED
BY SELLER TO CARRY OUT AND EFFECT THE PURPOSE AND INTENT OF THIS AGREEMENT.


1.7          ACTIONS OF THE PARTIES PENDING CLOSING.


(A)           REASONABLE BEST EFFORTS.  EACH OF THE PARTIES WILL USE THEIR
REASONABLE BEST EFFORTS TO OBTAIN ALL NECESSARY CONSENTS AND APPROVALS AND TO
CAUSE THE CONDITIONS TO THE OBLIGATIONS OF THE PARTIES HEREUNDER TO BE SATISFIED
AND, UPON EXERCISE OF THE PURCHASE OPTION OR THE PUT OPTION,

7


--------------------------------------------------------------------------------



TO CAUSE THE CLOSING TO BE CONSUMMATED AS PROMPTLY AS PRACTICABLE, AND WILL
COOPERATE WITH ONE ANOTHER IN CONNECTION WITH THE FOREGOING.


(B)           CONDUCT OF BUSINESS.  THE SELLER SHALL, AT ITS EXPENSE (TAKING
INTO ACCOUNT THE USE BY THE PROJECT OWNER OF THE PROCEEDS OF THE CONSTRUCTION
LOAN TO FUND SUCH CONSTRUCTION), CAUSE THE PROJECT OWNER TO CONSTRUCT THE
PROJECT ON THE LAND, IN SUBSTANTIAL ACCORDANCE WITH THE PLANS AND IN ACCORDANCE
WITH THE REQUIREMENTS OF THE MEZZANINE LOANS.  FROM THE EXECUTION OF THIS
AGREEMENT UNTIL THE CLOSING, SELLER WILL CAUSE THE PROJECT OWNER AND 109 WAGON
WHEEL TO OPERATE IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH THE PRUDENT
CONSTRUCTION AND OPERATION OF THE PROJECT AND IN ACCORDANCE THE REQUIREMENTS OF
THE MEZZANINE LOANS. WITHOUT LIMITATION, NEITHER THE PROJECT OWNER NOR 109 WAGON
WHEEL SHALL TAKE ANY ACTION, OR FAIL TO TAKE ANY ACTION, AS A RESULT OF WHICH
ANY OF THE CHANGES OR EVENTS LISTED IN SECTION 2.15(A) (CHANGES) WOULD OCCUR. 
SELLER SHALL MAINTAIN AND PRESERVE THE PROJECT OWNER AND 109 WAGON WHEEL, AND
THEIR RESPECTIVE BUSINESS, FRANCHISES AND AUTHORIZATIONS, AND USE COMMERCIALLY
REASONABLE EFFORTS TO MAINTAIN AND PRESERVE THEIR RESPECTIVE PROSPECTS, GOODWILL
AND ADVANTAGEOUS BUSINESS RELATIONSHIPS.  SELLER WILL CAUSE PROJECT OWNER TO (I)
MAINTAIN AND OPERATE THE PROPERTY IN ACCORDANCE WITH TRAMMELL CROW RESIDENTIAL’S
CUSTOMARY MANNER, REASONABLE WEAR AND TEAR AND DAMAGE FROM CASUALTY EXCEPTED,
(II) CONTINUE ALL INSURANCE POLICIES RELATIVE TO THE PROPERTY (OR IF SUCH
INSURANCE IS CANCELED OR EXPIRES, COMPARABLE INSURANCE CONSISTENT WITH SIMILAR
PROJECTS IN THE CLARK COUNTY METROPOLITAN AREA) IN FULL FORCE AND EFFECT, (III)
AFTER THE COMPLETION DATE NOT REMOVE ANY ITEM OF PERSONAL PROPERTY FROM THE LAND
OR IMPROVEMENTS UNLESS REPLACED BY A COMPARABLE ITEM OF PERSONAL PROPERTY, (IV)
MAINTAIN ALL PERMITS, LICENSES AND OCCUPANCY CERTIFICATES, INCLUDING, WITHOUT
LIMITATION, ALL DEVELOPMENT, BUILDING AND USE PERMITS AND CERTIFICATES OF
OCCUPANCY AND (V) PERFORM, WHEN DUE, ALL MATERIAL OBLIGATIONS UNDER ANY AND ALL
MATERIAL AGREEMENTS RELATING TO THE PROPERTY AND OTHERWISE IN ACCORDANCE WITH
APPLICABLE LAWS, ORDINANCES, RULES, AND REGULATIONS; AND (VI) PROMPTLY FORWARD
TO PURCHASER ANY MATERIAL NOTICES OF VIOLATIONS GOVERNMENTAL REQUIREMENTS OR
RESTRICTIONS WHICH SELLER RECEIVES OR BECOMES AWARE.  SELLER WILL NOT PERMIT
EITHER PROJECT OWNER OR 109 WAGON WHEEL TO HAVE ANY EMPLOYEES.  IN ADDITION,
SELLER WILL NOT PERMIT 109 WAGON WHEEL TO ENGAGE IN ANY TRADE OR BUSINESS
ACTIVITY OTHER THAN THE OWNERSHIP OF THE 106 MEMBERSHIP INTEREST AND ANCILLARY
ACTIVITIES.  IN ADDITION, SELLER WILL CAUSE 109 WAGON WHEEL AND 108 WAGON WHEEL
TO COMPLY WITH ALL TERMS AND PROVISIONS OF THE MEZZANINE LOANS.


(C)           ASSETS AND OBLIGATIONS.

(1)           SELLER COVENANTS THAT:

(I)          UPON TRANSFER OF THE WAGON WHEEL MEMBERSHIP INTEREST TO PURCHASER
AT THE CLOSING, (A) THE PROJECT OWNER SHALL HOLD ONLY THE PROPERTY; (B) 109
WAGON WHEEL SHALL HOLD ONLY THE 106 MEMBERSHIP INTEREST; AND (C) THE PROJECT
OWNER AND 109 WAGON WHEEL SHALL HOLD NO OTHER ASSETS OF ANY NATURE WHATSOEVER.

(II)         UPON TRANSFER OF THE WAGON WHEEL MEMBERSHIP INTEREST TO PURCHASER
AT THE CLOSING, (A) THE PROJECT OWNER SHALL HAVE NO LIABILITIES, OBLIGATIONS OR
COMMITMENTS OF ANY NATURE, WHETHER ABSOLUTE, ACCRUED, UNACCRUED, EXPRESS OR
IMPLIED, UNMATURED, KNOWN OR UNKNOWN, CONTINGENT OR OTHERWISE, OR ANY
UNSATISFIED JUDGMENTS, EXCEPT THE PERMITTED OBLIGATIONS, AND (B) 109 WAGON WHEEL
SHALL HAVE NO LIABILITIES, OBLIGATIONS OR COMMITMENTS OF ANY NATURE, WHETHER
ABSOLUTE, ACCRUED,

8


--------------------------------------------------------------------------------


UNACCRUED, EXPRESS OR IMPLIED, UNMATURED, KNOWN OR UNKNOWN, CONTINGENT OR
OTHERWISE, OR ANY UNSATISFIED JUDGMENTS EXCEPT THE PERMITTED OBLIGATIONS.

(III)        UPON TRANSFER OF THE WAGON WHEEL MEMBERSHIP INTEREST TO PURCHASER
AT THE CLOSING, SELLER SHALL AND HEREBY DOES (EFFECTIVE AS OF THE CLOSING DATE)
WAIVE, AND COVENANT NOT TO SUE FOR, ANY AND ALL PRESENT OR FUTURE CLAIMS OR
LIABILITIES AGAINST THE PROJECT OWNER OR 109 WAGON WHEEL WHETHER (I) PURSUANT TO
THIS AGREEMENT, (II) FOR INDEMNITY, OR (III) OTHERWISE.

(2)           PRIOR TO CLOSING, SELLER MAY CAUSE THE PROJECT OWNER AND 109 WAGON
WHEEL TO TRANSFER TO SELLER OR TO ANY OTHER PERSON DESIGNATED BY SELLER OR, IF
SELLER PREFERS, TO TERMINATE, RELEASE OR ABANDON ANY PROPERTY, RIGHTS, TITLE,
INTEREST, CONTRACT OR CLAIM HELD BY THE PROJECT OWNER OR 109 WAGON WHEEL THAT
ARE NOT PART OF THE PROPERTY, INCLUDING SPECIFICALLY (A) ALL RIGHT, TITLE AND
INTEREST, IF ANY, OF THE PROJECT OWNER OR 109 WAGON WHEEL IN RESPECT OF THE NAME
“ALEXAN” OR ANY OTHER NAMES, TRADEMARKS, TRADE NAMES, TRADE DRESS OR LOGOS OF
109 WAGON WHEEL, THE PROJECT OWNER OR SELLER OR ANY OF THEIR RESPECTIVE
AFFILIATES (EVEN IF USED IN CONNECTION WITH THE PROPERTY), AS WELL AS ALL
GOODWILL ASSOCIATED WITH ANY OF SUCH NAMES, TRADEMARKS, TRADE NAMES, TRADE DRESS
OR LOGOS, (B) SUBJECT TO SECTION 1.3, ALL CASH BALANCES OF THE PROJECT OWNER OR
109 WAGON WHEEL AND (C) ANY CLAIM OF THE PROJECT OWNER OR 109 WAGON WHEEL
AGAINST SELLER OR ANY OF ITS AFFILIATES, EXCEPT CLAIMS AGAINST THE GENERAL
CONTRACTOR IF IT IS AN AFFILIATE OF SELLER.


(D)           ACCESS.  DURING THE TERM OF THIS AGREEMENT, PURCHASER AND ITS
AGENTS, CONSULTANTS AND DESIGNEES SHALL HAVE REASONABLE ACCESS TO THE PROJECT
FOR PURPOSES OF OBSERVING, TESTING AND INSPECTING THE WORK.  NO SUCH
OBSERVATION, TEST OR INSPECTION OR FAILURE TO DO SO SHALL RELIEVE SELLER FROM
ITS OBLIGATIONS UNDER THIS AGREEMENT.  IN EXERCISING ITS ACCESS RIGHTS,
PURCHASER SHALL EXERCISE AND SHALL CAUSE ITS DESIGNEES TO EXERCISE DUE CARE TO
NOT MATERIALLY INCREASE THE COST OF THE GENERAL CONTRACTOR’S PERFORMANCE OR TO
DELAY TO ANY MATERIAL EXTENT THE WORK ON THE CONSTRUCTION CONTRACT.  PURCHASER
SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS SELLER AND PROJECT OWNER FROM AND
AGAINST ALL LIABILITY, LOSS, COST OR EXPENSE (INCLUDING REASONABLE ATTORNEYS’
FEES AND EXPENSES OF LITIGATION) ARISING FROM ANY WRONGFUL ACTS COMMITTED BY
PURCHASER OR ITS DESIGNEES, AGENTS OR CONSULTANTS WHILE ON THE LAND.


(E)           RENT READY CONDITION.  IF ANY APARTMENT UNIT IS VACATED SEVEN (7)
DAYS OR MORE PRIOR TO CLOSING, THEN, PRIOR TO CLOSING, SELLER SHALL USE
COMMERCIALLY REASONABLE DILIGENCE TO CAUSE THE PROJECT OWNER TO RETURN SUCH UNIT
TO RENTABLE CONDITION IN ACCORDANCE WITH TRAMMEL CROW RESIDENTIAL’S CUSTOMARY
CLEANING, PAINTING, AND REPAIR STANDARDS FOR VACANT UNITS (THE CONDITION OF SUCH
AN APARTMENT UNIT AFTER CLEANING, PAINTING AND REPAIRING IS REFERRED TO HEREIN
AS A “RENT READY CONDITION”).  TO THE EXTENT ANY SUCH UNITS ARE NOT IN A RENT
READY CONDITION, THE PURCHASE PRICE SHALL BE CREDITED IN AN AMOUNT EQUAL TO $750
FOR EACH UNIT THAT IS NOT IN A RENT READY CONDITION.


(F)            OWNERSHIP OF THE PROJECT.  UNTIL SUCH TIME AS THE PURCHASE OPTION
HAS EXPIRED SELLER’S SHALL NOT PERMIT PROJECT OWNER TO SELL OR DISPOSE OF THE
PROJECT OR ANY PORTION THEREOF EXCEPT FOR PERMITTED DISPOSITIONS.  FOLLOWING THE
EXPIRATION OF THE PURCHASE OPTION, PROJECT OWNER WILL BE PERMITTED TO SELL THE
PROJECT (IN WHOLE BUT NOT IN PART) TO AN ARMS LENGTH PURCHASER WHO IS NOT AN
AFFILIATE OF SELLER OR TRAMMEL CROW RESIDENTIAL.  UNTIL SUCH TIME AS THE
PURCHASE OPTION HAS EXPIRED AND THE PUT OPTION HAS EXPIRED, SELLER WILL NOT
PERMIT ANY LIENS, ENCUMBRANCES OR OTHER TITLE

9


--------------------------------------------------------------------------------



EXCEPTIONS (OTHER THAN THE PERMITTED EXCEPTIONS AND NORMAL UTILITY EASEMENTS,
SOLELY FOR BENEFIT OF THE PROJECT, INCIDENT TO THE DEVELOPMENT AND OPERATION OF
THE PROJECT) TO ENCUMBER THE LAND OR THE PROJECT.


(G)           SERVICE CONTRACTS.  SELLER WILL NOT PERMIT PROJECT OWNER TO ENTER
INTO ANY SERVICE CONTRACTS OTHER THAN THOSE DESCRIBED ON EXHIBIT F UNLESS EITHER
(I) SUCH SERVICE CONTRACT IS TERMINABLE ON NOT MORE THAN 30 DAYS NOTICE WITHOUT
THE PAYMENT OF ANY TERMINATION FEE OR PENALTY OR (II) SUCH SERVICE CONTRACT HAS
BEEN APPROVED IN WRITING BY PURCHASER.


(H)           UTILITY CONTRACTS.  SELLER WILL NOT PERMIT PROJECT OWNER TO ENTER
INTO ANY AGREEMENT WITH ANY UTILITY COMPANY (PUBLIC OR PRIVATE) TO PROVIDE
UTILITY SERVICES TO THE PROJECT UNLESS EITHER (I) SUCH UTILITY CONTRACT IS
TERMINABLE ON NOT MORE THAN 30 DAYS NOTICE WITHOUT THE PAYMENT OF ANY
TERMINATION FEE OR PENALTY OR (II) SUCH UTILITY CONTRACT HAS BEEN APPROVED IN
WRITING BY PURCHASER.


1.8          TERMINATION PRIOR TO CLOSING.


(A)           REASONS FOR TERMINATION.  THIS AGREEMENT MAY BE TERMINATED BEFORE
THE CLOSING, NOTWITHSTANDING ANY EXERCISE OF THE PURCHASE OPTION OR THE PUT
OPTION:

(1)           BY MUTUAL CONSENT.  BY THE MUTUAL CONSENT OF PURCHASER AND SELLER.

(2)           BY PURCHASER.  BY PURCHASER AFTER COMPLIANCE WITH THE PROCEDURE
SET FORTH IN THIS SECTION, IF (I) ANY OF SELLER’S REPRESENTATIONS OR WARRANTIES
CONTAINED IN THIS AGREEMENT IS OR BECOMES UNTRUE IN ANY MATERIAL RESPECT, (II)
SELLER FAILS TO PERFORM ANY OF ITS COVENANTS OR AGREEMENTS CONTAINED IN THIS
AGREEMENT IN ANY MATERIAL RESPECT, OR (III) ANY OF PURCHASER’S CONDITIONS TO THE
CONSUMMATION OF THE TRANSACTIONS PROVIDED FOR IN THIS AGREEMENT SHALL HAVE
BECOME IMPOSSIBLE TO SATISFY.

(3)           BY SELLER.  BY SELLER AFTER COMPLIANCE WITH THE PROCEDURE SET
FORTH IN THIS SECTION, IF (I) ANY OF PURCHASER’S REPRESENTATIONS OR WARRANTIES
CONTAINED IN THIS AGREEMENT IS OR BECOMES UNTRUE, IN ANY MATERIAL RESPECT, (II)
PURCHASER FAILS TO PERFORM ITS COVENANTS OR AGREEMENTS CONTAINED IN THIS
AGREEMENT IN ANY MATERIAL RESPECT, OR (III) ANY OF SELLER’S CONDITIONS TO THE
CONSUMMATION OF THE TRANSACTIONS PROVIDED FOR IN THIS AGREEMENT SHALL BECOME
IMPOSSIBLE TO SATISFY.

(4)           OUTSIDE DATE.  BY PURCHASER IF THE COMPLETION DATE SHALL NOT HAVE
OCCURRED ON OR BEFORE MAY 31, 2008.

(5)           MEZZANINE LOANS.  BY PURCHASER IF THERE IS ANY DEFAULT BY 109
WAGON WHEEL OR 108 WAGON WHEEL PURSUANT TO THE DOCUMENTS EVIDENCING OR SECURING
THE MEZZANINE LOANS; PROVIDED PURCHASER SHALL STILL BE ENTITLED TO PURSUE ANY
RIGHTS AND REMEDIES PURSUANT TO THE MEZZANINE LOANS.


(B)           NOTICE OF PROBLEMS; TERMINATION.  PURCHASER OR SELLER (THE
“NOTIFYING PARTY”) WILL PROMPTLY GIVE WRITTEN NOTICE TO THE OTHER (THE
“RECEIVING PARTY”) IF IT BECOMES AWARE OF THE OCCURRENCE OR FAILURE TO OCCUR, OR
THE IMPENDING OR THREATENED OCCURRENCE OR FAILURE TO OCCUR, OF ANY FACT OR EVENT
THAT WOULD CAUSE OR CONSTITUTE, OR WOULD BE LIKELY TO CAUSE OR CONSTITUTE (I)
ANY OF ITS

10


--------------------------------------------------------------------------------



REPRESENTATIONS OR WARRANTIES CONTAINED IN THIS AGREEMENT BEING OR BECOMING
UNTRUE IN ANY MATERIAL RESPECT, (II) ITS FAILURE TO PERFORM IN ANY MATERIAL
RESPECT ANY COVENANTS OR AGREEMENTS CONTAINED IN THIS AGREEMENT, OR (III) ANY
CONDITION TO THE OBLIGATIONS OF THE RECEIVING PARTY TO CONSUMMATE THE
TRANSACTIONS PROVIDED FOR IN THIS AGREEMENT BEING OR BECOMING IMPOSSIBLE TO
SATISFY.  NO SUCH NOTICE SHALL AFFECT THE REPRESENTATIONS, WARRANTIES,
COVENANTS, AGREEMENTS OR CONDITIONS OF THE PARTIES HEREUNDER, OR PREVENT ANY
PARTY FROM RELYING ON THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN.


THE NOTIFYING PARTY SHALL HAVE 20 DAYS FROM THE DATE OF SAID NOTICE TO CURE ANY
MATTER REFERRED TO IN SECTIONS 1.8(B)(I) OR (II); PROVIDED, HOWEVER, IF SUCH A
MATTER IS NOT SUSCEPTIBLE TO CURE WITHIN SUCH 20 DAY PERIOD AND THE NOTIFYING
PARTY HAS PROMPTLY COMMENCED, AND IS DILIGENTLY AND CONTINUOUSLY PURSUING, SUCH
CURE THEN THE 20 DAY PERIOD SPECIFIED ABOVE SHALL BE EXTENDED ON A DAY-BY-DAY
BASIS AS NEEDED TO EFFECT SUCH CURE, BUT NOT BEYOND 120 DAYS FROM THE ORIGINAL
DATE OF SAID NOTICE.  UPON RECEIPT OF A NOTICE REFERRED TO IN SECTION
1.8(B)(III), OR THE FAILURE OF THE NOTIFYING PARTY SO TO CURE A MATTER REFERRED
TO IN SECTIONS 1.8(B) (I) OR (II), THE RECEIVING PARTY MAY TERMINATE THIS
AGREEMENT BY WRITTEN NOTICE TO THE NOTIFYING PARTY.


(C)           EFFECT OF TERMINATION.  UPON TERMINATION OF THIS AGREEMENT
PURSUANT TO THIS ARTICLE, NO PARTY SHALL HAVE ANY CONTINUING OBLIGATION TO THE
OTHER PARTY ARISING OUT OF THIS AGREEMENT, OR OUT OF ACTIONS TAKEN IN CONNECTION
WITH THIS AGREEMENT; PROVIDED, HOWEVER, THAT (I) NO SUCH TERMINATION SHALL
RELIEVE A PARTY OF LIABILITY FOR BREACH OF, OR MISREPRESENTATION UNDER, OR
NONPERFORMANCE OF THIS AGREEMENT PRIOR TO SUCH TERMINATION (II) NO SUCH
TERMINATION SHALL AFFECT THE RIGHTS AND OBLIGATIONS UNDER THE MEZZANINE LOANS,
AND (III) ARTICLE V AND ARTICLE VI OF THIS AGREEMENT AND THE INDEMNIFICATION
OBLIGATIONS UNDER THIS AGREEMENT SHALL SURVIVE TERMINATION OF THIS AGREEMENT.


1.9          CASUALTY.


(A)           SELLER SHALL GIVE PURCHASER PROMPT NOTICE OF ANY FIRE OR OTHER
CASUALTY AFFECTING THE PROPERTY.  PURCHASER OR ITS DESIGNATED AGENTS MAY ENTER
UPON THE PROPERTY FROM TIME TO TIME DURING NORMAL BUSINESS HOURS AND UPON
ADVANCE NOTICE TO SELLER IN ACCORDANCE WITH THIS AGREEMENT FOR THE PURPOSE OF
INSPECTING ANY SUCH CASUALTY.


(B)           IF PRIOR TO THE APPLICABLE CLOSING THERE OCCURS DAMAGE TO THE
PROPERTY CAUSED BY FIRE OR OTHER INSURED CASUALTY, THEN IN ANY SUCH EVENT,
PURCHASER WILL HAVE NO RIGHT TO TERMINATE THIS AGREEMENT, BUT SELLER SHALL WORK
WITH PURCHASER TO ASSIST IN THE REALIZATION BY PROJECT OWNER OF ANY CASUALTY
INSURANCE PROCEEDS WHICH MAY BE PAYABLE TO PROJECT OWNER, AS THE OWNER OF THE
PROPERTY, ON ACCOUNT OF ANY SUCH OCCURRENCE (EXCLUDING AMOUNTS ATTRIBUTABLE TO
ANY DAMAGE THAT HAS BEEN REPAIRED PRIOR TO CLOSING), SPECIFICALLY INCLUDING THE
PROCEEDS OF ANY BUSINESS INTERRUPTION OR LOSS OF RENTAL INSURANCE ATTRIBUTABLE
TO THE PERIOD AFTER CLOSING.  IN ADDITION, SELLER SHALL CREDIT THE PURCHASE
PRICE WITH THE AMOUNT OF ANY DEDUCTIBLE UNDER ANY OF PROJECT OWNER’S INSURANCE
POLICY(IES).


(C)           IF PRIOR TO THE CLOSING THERE OCCURS DAMAGE TO THE PROPERTY CAUSED
BY FIRE OR OTHER CASUALTY AND SUCH DAMAGE IS EITHER UNINSURED OR UNDER INSURED,
AS REASONABLY DETERMINED BY PURCHASER, AND SELLER ELECTS NOT TO PAY TO REPAIR
SUCH DAMAGE, THEN IN ANY SUCH EVENT, PURCHASER MAY, AT ITS OPTION ELECT TO
TERMINATE THIS AGREEMENT, BY WRITTEN NOTICE TO SELLER WITHIN 30 DAYS AFTER THE
DATE OF SELLER’S NOTICE TO PURCHASER OF THE UNINSURED OR UNDER INSURED
CASUALTY.  IF PURCHASER FAILS TO

11


--------------------------------------------------------------------------------



TERMINATE THIS AGREEMENT, THEN THE CLOSING WILL TAKE PLACE AS PROVIDED HEREIN
WITHOUT REDUCTION OF THE PURCHASE PRICE, AND, IN THE CASE OF AN UNDER INSURED
CASUALTY, SELLER SHALL WORK WITH PURCHASER TO ASSIST IN THE REALIZATION BY
PROJECT OWNER OF ANY CASUALTY INSURANCE PROCEEDS WHICH MAY BE PAYABLE TO PROJECT
OWNER, AS THE OWNER OF THE PROPERTY, ON ACCOUNT OF ANY SUCH OCCURRENCE
(EXCLUDING AMOUNTS ATTRIBUTABLE TO ANY DAMAGE THAT HAS BEEN REPAIRED PRIOR TO
CLOSING), SPECIFICALLY INCLUDING THE PROCEEDS OF ANY BUSINESS INTERRUPTION OR
LOSS OF RENTAL INSURANCE ATTRIBUTABLE TO THE PERIOD AFTER CLOSING.  IN ADDITION,
SELLER SHALL CREDIT THE PURCHASE PRICE WITH THE AMOUNT OF ANY DEDUCTIBLE UNDER
ANY OF PROJECT OWNER’S INSURANCE POLICY(IES) (EXCLUDING AMOUNTS ATTRIBUTABLE TO
ANY DAMAGE THAT HAS BEEN REPAIRED PRIOR TO CLOSING).  DAMAGE SHALL BE DEEMED TO
BE UNDER INSURED IF THE INSURANCE PROCEEDS ARE NOT SUFFICIENT TO FULLY REPAIR OR
RESTORE THE DAMAGE TO SUBSTANTIALLY THE SAME CONDITION THAT EXISTED IMMEDIATELY
PRIOR TO SUCH FIRE OR OTHER CASUALTY OR IF THE INSURANCE PROCEEDS (AFTER TAKING
INTO ACCOUNT ANY DEDUCTIBLE PROVIDED FOR IN SUCH INSURANCE POLICY(IES)) ARE NOT
MADE AVAILABLE TO THE SELLER OR THE PROJECT OWNER (FOR EXAMPLE, IF THE SENIOR
LENDER REQUIRES SUCH PROCEEDS TO BE APPLIED AGAINST THE OUTSTANDING BALANCE OF
THE CONSTRUCTION LOAN).


ARTICLE II.
REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Purchaser, except as set forth on the
schedules Seller has delivered herewith referencing a particular section of this
Article II (collectively, the “Disclosure Schedules”), as set forth below.


2.1          EXISTENCE; GOOD STANDING.


(A)           109 WAGON WHEEL IS A DELAWARE LIMITED LIABILITY COMPANY DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS STATE OF
ORGANIZATION, AND HAS THE REQUISITE POWER AND AUTHORITY TO CARRY ON ITS BUSINESS
AS CONDUCTED SINCE THE DATE OF ITS FORMATION.


(B)           108 WAGON WHEEL IS A DELAWARE LIMITED LIABILITY COMPANY DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS STATE OF
ORGANIZATION, AND HAS THE REQUISITE POWER AND AUTHORITY TO CARRY ON ITS BUSINESS
AS CONDUCTED SINCE THE DATE OF ITS FORMATION.


(C)           PROJECT OWNER IS A DELAWARE LIMITED LIABILITY COMPANY DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS STATE OF
ORGANIZATION, AND HAS THE REQUISITE POWER AND AUTHORITY TO CARRY ON ITS BUSINESS
AS CONDUCTED SINCE THE DATE OF ITS FORMATION.  THE PROJECT OWNER IS DULY
QUALIFIED TO DO BUSINESS AS A FOREIGN ENTITY AND IS IN GOOD STANDING IN THE
STATE OF NEVADA, THE ONLY JURISDICTION IN WHICH IT IS REQUIRED TO BE SO
QUALIFIED OR OTHERWISE CONDUCTS OPERATIONS.


2.2          TITLE TO MEMBERSHIP INTEREST.


(A)           109 WAGON WHEEL (I) IS THE RECORD AND BENEFICIAL OWNER AND (II)
HAS GOOD AND VALID TITLE TO THE 106 MEMBERSHIP INTEREST, FREE AND CLEAR OF ANY
AND ALL LIENS.  THE PROJECT OWNER HAS COMPLIED WITH ALL APPLICABLE LAWS IN
CONNECTION WITH THE ISSUANCE OF THE 106 MEMBERSHIP INTEREST.  THE 106 MEMBERSHIP
INTEREST WAS NOT ISSUED IN VIOLATION OF ANY CONTRACT OR AGREEMENT BINDING UPON
SELLER, 109 WAGON WHEEL OR THE PROJECT OWNER.

12


--------------------------------------------------------------------------------



(B)           108 WAGON WHEEL (I) IS THE RECORD AND BENEFICIAL OWNER AND (II)
HAS GOOD AND VALID TITLE TO THE 109 MEMBERSHIP INTEREST, FREE AND CLEAR OF ANY
AND ALL LIENS.  109 WAGON WHEEL HAS COMPLIED WITH ALL APPLICABLE LAWS IN
CONNECTION WITH THE ISSUANCE OF THE 109 MEMBERSHIP INTEREST.  THE 109 MEMBERSHIP
INTEREST WAS NOT ISSUED IN VIOLATION OF ANY CONTRACT OR AGREEMENT BINDING UPON
SELLER OR 109 WAGON WHEEL.


(C)           THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL
TRANSFER TO PURCHASER GOOD AND VALID TITLE TO THE WAGON WHEEL MEMBERSHIP
INTEREST, FREE AND CLEAR OF ANY AND ALL LIENS.


2.3          POWER AND AUTHORITY.


(A)           SELLER HAS THE FULL LEGAL RIGHT, POWER AND AUTHORITY TO ENTER INTO
THIS AGREEMENT AND ALL AGREEMENTS AND OTHER DOCUMENTS EXECUTED AND DELIVERED BY
IT PURSUANT TO THIS AGREEMENT AND TO CONSUMMATE THE MEMBERSHIP INTEREST PURCHASE
AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


(B)           SELLER HAS DULY AND PROPERLY TAKEN ALL ACTION REQUIRED BY LAW AND
BY ITS CERTIFICATE OF FORMATION AND OPERATING AGREEMENT OR COMPARABLE
ORGANIZATIONAL DOCUMENTS (“ORGANIZATIONAL DOCUMENTS”) TO AUTHORIZE THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND ANY RELATED DOCUMENTS
AND THE CONSUMMATION OF THE MEMBERSHIP INTEREST PURCHASE AND THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.


(C)           THIS AGREEMENT AND ALL AGREEMENTS AND DOCUMENTS EXECUTED BY SELLER
AND DELIVERED TO PURCHASER IN CONNECTION HEREWITH HAVE BEEN DULY EXECUTED AND
DELIVERED BY SELLER AND CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATIONS OF
SELLER, ENFORCEABLE AGAINST SELLER IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


2.4          NO VIOLATION.

The execution and delivery of this Agreement, and the agreements executed and
delivered by Seller in connection herewith, do not, and the consummation of the
actions contemplated hereby or thereby will not, (a) violate, contravene or
conflict with any provision of the Organizational Documents of the Project
Owner, 109 Wagon Wheel or Seller, (b) violate, contravene or conflict with any
provisions of, result in the acceleration of any obligation under, constitute a
default or breach under, or give any right of termination or cancellation under,
any mortgage, Lien, lease, agreement, note, instrument, debenture, license,
order, arbitration award, judgment or decree to which any of the Project Owner,
109 Wagon Wheel or Seller is a party or by which any of the Project Owner, 109
Wagon Wheel or Seller is bound, (c) violate, contravene or conflict with any
law, rule or regulation applicable to any of the Project Owner, 109 Wagon Wheel
or Seller, or (d) result in any Lien, other than pursuant to the Construction
Loan or Mezzanine Loans, on any of the Project Owner’s, 109 Wagon Wheel’s or
Seller’s assets.


2.5          CAPITALIZATION.


(A)           PROJECT OWNER’S AUTHORIZED EQUITY SECURITIES CONSIST OF THE 106
MEMBERSHIP INTEREST, WHICH IS ISSUED AND OUTSTANDING.  THE 106 MEMBERSHIP
INTEREST HAS BEEN DULY AUTHORIZED AND VALIDLY ISSUED, IS FULLY PAID AND
NONASSESSABLE AND IS OWNED BENEFICIALLY AND OF RECORD BY 109

13


--------------------------------------------------------------------------------



WAGON WHEEL.  THE 106 MEMBERSHIP INTEREST CONSTITUTES ALL OF THE ISSUED AND
OUTSTANDING EQUITY SECURITIES OF THE PROJECT OWNER.  THERE ARE NO AUTHORIZED OR
OUTSTANDING PREEMPTIVE, CONVERSION OR EXCHANGE RIGHTS, SUBSCRIPTIONS, OPTIONS,
WARRANTS, RIGHTS, CONTRACTS, CALLS, PUTS OR OTHER ARRANGEMENTS, AGREEMENTS OR
COMMITMENTS OBLIGATING THE PROJECT OWNER OR SELLER TO ISSUE, TRANSFER, DISPOSE
OF OR ACQUIRE ALL OR ANY PORTION OF THE 106 MEMBERSHIP INTEREST OR ANY OTHER
SECURITIES OR EQUITY INTEREST IN THE PROJECT OWNER, AND THERE ARE NO MEMBER
AGREEMENTS, VOTING AGREEMENTS OR OTHER AGREEMENTS, WRITTEN OR ORAL, RELATING TO
THE 106 MEMBERSHIP INTEREST, EXCEPT AS DETAILED IN ITS ORGANIZATIONAL DOCUMENTS.


(B)           109 WAGON WHEEL’S AUTHORIZED EQUITY SECURITIES CONSIST OF THE 109
MEMBERSHIP INTEREST, WHICH IS ISSUED AND OUTSTANDING.  THE 109 MEMBERSHIP
INTEREST HAS BEEN DULY AUTHORIZED AND VALIDLY ISSUED, IS FULLY PAID AND
NONASSESSABLE AND IS OWNED BENEFICIALLY AND OF RECORD BY 108 WAGON WHEEL.  THE
109 MEMBERSHIP INTEREST CONSTITUTES ALL OF THE ISSUED AND OUTSTANDING EQUITY
SECURITIES OF 109 WAGON WHEEL.  THERE ARE NO AUTHORIZED OR OUTSTANDING
PREEMPTIVE, CONVERSION OR EXCHANGE RIGHTS, SUBSCRIPTIONS, OPTIONS, WARRANTS,
RIGHTS, CONTRACTS, CALLS, PUTS OR OTHER ARRANGEMENTS, AGREEMENTS OR COMMITMENTS
OBLIGATING THE 109 WAGON WHEEL OR SELLER TO ISSUE, TRANSFER, DISPOSE OF OR
ACQUIRE ALL OR ANY PORTION OF THE 109 MEMBERSHIP INTEREST OR ANY OTHER
SECURITIES OR EQUITY INTEREST IN THE PROJECT OWNER, AND THERE ARE NO MEMBER
AGREEMENTS, VOTING AGREEMENTS OR OTHER AGREEMENTS, WRITTEN OR ORAL, RELATING TO
THE 109 MEMBERSHIP INTEREST.

2.6          Consents.

No consent, authorization, permit, license or filing with any governmental
authority, lender, lessor, landlord, manufacturer, supplier or other person or
entity is required to authorize, or is required in connection with, the
execution and delivery by Seller of this Agreement and the agreements and
documents contemplated hereunder to be entered into by the Seller or the
transfer of the Wagon Wheel Membership Interest.


2.7          SUBSIDIARIES.


(A)           THE PROJECT OWNER HAS NO SUBSIDIARIES AND OWNS NO EQUITY INTEREST
IN ANY ENTITY.


(B)           109 WAGON WHEEL HAS NO SUBSIDIARIES AND OWNS NO EQUITY INTEREST IN
ANY ENTITY OTHER THAN THE PROJECT OWNER.

2.8          Legal Proceedings.

None of the Project Owner, nor any of its assets, 109 Wagon Wheel nor any of its
assets, or the Wagon Wheel Membership Interest are subject to any pending, nor
do Seller, 109 Wagon Wheel or the Project Owner have knowledge of any
threatened, action, suit, litigation, governmental investigation, condemnation
or other proceeding against or relating to or affecting the Project Owner or 109
Wagon Wheel or any of their respective assets, or the Wagon Wheel Membership
Interest or the transactions contemplated by this Agreement (excluding
immaterial tort litigation which is fully insured by Project Owner’s liability
insurance and routine litigation regarding enforcement of Tenant Leases).  No
basis for any such action, suit, litigation, governmental investigation,
condemnation or other proceeding exists.

14


--------------------------------------------------------------------------------


2.9          Brokers and Finders Fees.

No person is entitled to any fee from either the Project Owner or Seller as a
broker or finder in connection with the sale and purchase of the Wagon Wheel
Membership Interest.


2.10        TAX REPRESENTATIONS.


(A)           AS USED HEREIN, THE TERM “TAXES” MEANS ALL FEDERAL, STATE, LOCAL,
FOREIGN AND OTHER GOVERNMENTAL NET INCOME, GROSS INCOME, GROSS RECEIPTS, SALES,
USE, AD VALOREM, TRANSFER, FRANCHISE, PROFITS, LICENSE, LEASE, SERVICE, SERVICE
USE, WITHHOLDING, PAYROLL, EMPLOYMENT, UNEMPLOYMENT, EXCISE, SEVERANCE, STAMP,
ESCHEAT, OCCUPATION, PREMIUM, PROPERTY, WINDFALL PROFITS, CUSTOMS, DUTIES OR
OTHER TAXES, FEES, ASSESSMENTS OR CHARGES IN THE NATURE OF TAXES, TOGETHER WITH
ANY INTEREST AND ANY PENALTIES, ADDITIONS TO TAX OR ADDITIONAL AMOUNTS WITH
RESPECT THERETO, AND THE TERM “TAX” MEANS ANY ONE OF THE FOREGOING TAXES; THE
TERM “TAX RETURNS” MEANS ALL RETURNS, INFORMATION RETURNS, DECLARATIONS,
REPORTS, STATEMENTS AND OTHER DOCUMENTS REQUIRED TO BE FILED IN RESPECT OF
TAXES; THE TERM “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (ALL
CITATIONS TO THE CODE, OR TO THE TREASURY REGULATIONS PROMULGATED THEREUNDER,
SHALL INCLUDE ANY AMENDMENTS OR ANY SUBSTITUTE OR SUCCESSOR PROVISIONS THERETO);
THE TERM “GOVERNMENTAL ENTITIES” MEANS ANY COURT, TRIBUNAL, GOVERNMENTAL OR
REGULATORY AUTHORITY, AGENCY, DEPARTMENT, COMMISSION, INSTRUMENTALITY, BODY OR
OTHER GOVERNMENTAL ENTITY OF THE UNITED STATES OF AMERICA OR ANY STATE OR
POLITICAL SUBDIVISION THEREOF OR ANY COURT OR ARBITRATOR, AND THE TERM
“GOVERNMENTAL ENTITY” MEANS ANY ONE OF THE FOREGOING GOVERNMENTAL ENTITIES.


(B)           ALL TAX RETURNS REQUIRED TO BE FILED PRIOR TO THE CLOSING DATE BY
OR ON BEHALF OF THE PROJECT OWNER OR 109 WAGON WHEEL, INCLUDING, BUT NOT LIMITED
TO ALL TAX RETURNS FILED BY SELLER OR ANY AFFILIATE OF SELLER ON BEHALF OF THE
PROJECT OWNER OR 109 WAGON WHEEL, HAVE BEEN DULY AND TIMELY FILED IN ACCORDANCE
WITH APPLICABLE LAWS, AND ARE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL
RESPECTS.  BOTH THE PROJECT OWNER AND 109 WAGON WHEEL HAVE TIMELY PAID IN FULL
ALL TAXES REFLECTED ON THEIR RESPECTIVE TAX RETURNS OR OTHERWISE REQUIRED TO
HAVE BEEN PAID, AS APPLICABLE, BY PROJECT OWNER OR 109 WAGON WHEEL, OR ALL SUCH
TAXES HAVE BEEN PAID ON PROJECT OWNER’S OR 109 WAGON WHEEL’S BEHALF.  NEITHER
THE PROJECT OWNER NOR 109 WAGON WHEEL IS THE BENEFICIARY OF ANY EXTENSION OF
TIME WITHIN WHICH TO FILE ANY TAX RETURNS THAT REMAIN OUTSTANDING.  NEITHER THE
PROJECT OWNER NOR 109 WAGON WHEEL HAS EVER HAD ANY TAX DEFICIENCY PROPOSED OR
ASSESSED AGAINST IT NOR HAS THE PROJECT OWNER OR 109 WAGON WHEEL EVER EXECUTED
ANY WAIVER OF ANY STATUTE OF LIMITATIONS ON THE ASSESSMENT OR COLLECTION OF ANY
TAX.  IN THE CASE OF TAXES FOR THE CURRENT PERIOD NOT YET DUE, BOTH PROJECT
OWNER AND 109 WAGON WHEEL HAVE MADE ADEQUATE PROVISION UNDER SECTION 1.3 FOR THE
PAYMENT OF ALL TAXES FOR WHICH THE PROJECT OWNER OR 109 WAGON WHEEL, AS
APPLICABLE, IS OR MAY BECOME LIABLE FOR PAYMENT.  BOTH THE PROJECT OWNER AND 109
WAGON WHEEL HAVE WITHHELD AND PAID OVER TO APPROPRIATE GOVERNMENTAL ENTITIES ANY
TAXES DUE WITH RESPECT TO AMOUNTS PAID OR OWING TO EMPLOYEES (WHICH NEITHER
PROJECT OWNER NOR 109 WAGON WHEEL IS PERMITTED TO HAVE PURSUANT TO THE TERMS OF
THIS AGREEMENT), INDEPENDENT CONTRACTORS, CREDITORS, MEMBERS OR OTHER THIRD
PARTIES IN ACCORDANCE WITH APPLICABLE LAW.


(C)           (I) NO FEDERAL, STATE, LOCAL OR FOREIGN AUDITS OR OTHER
ADMINISTRATIVE PROCEEDINGS OR COURT PROCEEDINGS ARE PRESENTLY PENDING WITH
REGARD TO ANY TAXES OR TAX RETURNS OF THE PROJECT OWNER OR 109 WAGON WHEEL, AND
NONE OF THE PROJECT OWNER, 109 WAGON WHEEL OR SELLER WITH RESPECT TO THE PROJECT
OWNER, 109 WAGON WHEEL OR THE PROJECT HAS RECEIVED ANY WRITTEN NOTICE OF ANY

15


--------------------------------------------------------------------------------





PENDING OR PROPOSED CLAIMS, AUDITS OR PROCEEDINGS WITH RESPECT TO TAXES, (II)
NONE OF THE PROJECT OWNER, 109 WAGON WHEEL OR SELLER WITH RESPECT TO THE PROJECT
OWNER, 109 WAGON WHEEL OR THE PROJECT HAS RECEIVED ANY NOTICE OF DEFICIENCY OR
ASSESSMENT FROM ANY GOVERNMENTAL ENTITY FOR ANY AMOUNT OF TAX THAT HAS NOT BEEN
FULLY SETTLED OR SATISFIED, AND NO SUCH DEFICIENCY OR ASSESSMENT IS PROPOSED,
(III) THE PROJECT OWNER AND 109 WAGON WHEEL HAVE DISCLOSED ON THEIR TAX RETURNS
ALL POSITIONS TAKEN THEREIN THAT COULD GIVE RISE TO A SUBSTANTIAL UNDERSTATEMENT
OF TAXES WITHIN THE MEANING OF CODE SECTION 6662 OR ANY SIMILAR STATUTE OR
REGULATION UNDER STATE, LOCAL AND FOREIGN LAW, AND (IV) NONE OF THE PROJECT
OWNER, 109 WAGON WHEEL OR SELLER WITH RESPECT TO THE PROJECT OWNER, 109 WAGON
WHEEL OR THE PROJECT HAS EXECUTED ANY WAIVER OF ANY STATUTE OF LIMITATIONS ON
THE ASSESSMENT OR COLLECTION OF ANY TAX.


(D)           THERE ARE NO TAX LIENS UPON ANY ASSETS OR PROPERTY OF THE PROJECT
OWNER OR 109 WAGON WHEEL EXCEPT FOR STATUTORY LIENS FOR CURRENT TAXES NOT YET
DUE AND PAYABLE.


(E)           THE PROJECT OWNER AND 109 WAGON WHEEL ARE AND ALWAYS HAVE BEEN
TREATED AS DISREGARDED ENTITIES FOR FEDERAL INCOME TAX PURPOSES.


(F)            NEITHER THE PROJECT OWNER NOR 109 WAGON WHEEL IS, NOR HAS EITHER
ONE EVER BEEN, A PARTY TO ANY TAX-SHARING AGREEMENT WITH ANY PERSON.

2.11        Liabilities and Obligations.

Except for Permitted Obligations, neither the Project Owner nor 109 Wagon Wheel
has any liabilities, obligations or commitments of any nature, whether absolute,
accrued, unaccrued, express or implied, unmatured, known or unknown, contingent
or otherwise, or any unsatisfied judgments.

2.12        Licenses and Permits.

The Project Owner possesses all discretionary approvals from Governmental
Entities to permit development of the Project and will, as part of the
development of the Project, obtain all additional Governmental Authorizations
necessary or appropriate for the development and construction of the Project. 
The Project Owner is not in default, nor has it received any written notice of,
nor is there, to the knowledge of Seller or the Project Owner, any threat to
revoke or challenge any such Governmental Authorizations.  None of the Project
Owner, 109 Wagon Wheel, or the Seller with respect to the Project Owner, 109
Wagon Wheel or the Project has been notified by any person or authority that
such person or authority has rescinded, restricted, or not renewed, or intends
to rescind, restrict or not renew, any Governmental Authorizations or that
penalties or other disciplinary action has been, is threatened to, or will be
assessed or taken against the Project Owner, 109 Wagon Wheel or the Property.


2.13        PROPERTY.


(A)           PARTIES IN POSSESSION.  THERE ARE NO PARTIES IN POSSESSION OF ANY
PORTION OF THE PROPERTY EXCEPT PROJECT OWNER AND TENANTS UNDER THE TENANT
LEASES.


(B)           SERVICE CONTRACTS.  THE SERVICE CONTRACTS DELIVERED TO PURCHASER
ARE TRUE, CORRECT AND COMPLETE COPIES OF ALL MATERIAL CONTRACTS AND AGREEMENTS
RELATING TO THE OWNERSHIP, OPERATION OR LEASING OF THE PROPERTY ENTERED INTO BY
PROJECT OWNER (EXCEPT TENANT LEASES, THE

16


--------------------------------------------------------------------------------





DOCUMENTS EVIDENCING THE CONSTRUCTION LOAN, THE DOCUMENTS OR AGREEMENTS
DESCRIBED OR LISTED ON THE PERMITTED EXCEPTIONS).


(C)           ROLLBACK TAXES.  NO PART OR PORTION OF THE PROPERTY HAS BEEN
ASSESSED AS HAVING AN AGRICULTURAL USE UNDER NRS CHAPTER 361A; AND THEREFORE THE
PROPERTY WILL NOT BE SUBJECT TO AGRICULTURAL TAX LIENS, REGARDLESS OF FUTURE
USES OF THE PROPERTY.


(D)           UTILITIES.  ALL UTILITIES REQUIRED FOR THE CONSTRUCTION AND
OPERATION PROJECT, INCLUDING, WITHOUT LIMITATION, STORM SEWER, SANITARY SEWER,
NATURAL GAS, WATER, ELECTRICITY AND TELEPHONE ARE AVAILABLE IN ADEQUATE CAPACITY
TO THE LAND.


(E)           EQUIPMENT.  EXCEPT AS SET FORTH ON SCHEDULE 2.13(D), ALL
MACHINERY, EQUIPMENT, COMPUTER HARDWARE AND SOFTWARE, VEHICLES OR OTHER PERSONAL
PROPERTY OWNED BY THE PROJECT OWNER FOR THE CONDUCT OF THE BUSINESSES OF THE
PROJECT OWNER (I) HAVE BEEN MAINTAINED BY SELLER OR THE PROJECT OWNER IN
ACCORDANCE WITH MAINTENANCE PRACTICES THAT ARE STANDARD FOR TRAMMELL CROW
RESIDENTIAL AND (II) ARE IN GOOD CONDITION AND REPAIR.


(F)            CONTRACTS.  ON THE CLOSING DATE, THE ONLY WRITTEN AGREEMENTS,
CONTRACTS, NOTES, BONDS, DEBENTURES, INDENTURES, MORTGAGES, PROMISES AND
UNDERSTANDINGS TO WHICH THE PROJECT OWNER OR 109 WAGON WHEEL IS A PARTY OR
ASSIGNEE (THE “CONTRACTS”) WILL BE ONLY OF THE TYPE THAT ARE PERMITTED
OBLIGATIONS.  THE PROJECT OWNER IS NOT IN BREACH OR DEFAULT OF ANY MATERIAL
PROVISION OF ANY CONTRACT, NOR HAS SELLER, THE PROJECT OWNER OR 109 WAGON WHEEL
RECEIVED ANY NOTICE OR OTHER COMMUNICATION ALLEGING SUCH A BREACH OR DEFAULT. 
NONE OF THE SELLER, THE PROJECT OWNER NOR 109 WAGON WHEEL HAS RECEIVED ANY
NOTICE OF TERMINATION OR OTHER INDICATION THAT ANY PARTY TO ANY CONTRACT WILL
TERMINATE, FAIL TO RENEW, FAIL TO RECOGNIZE THE VALIDITY OF, ANY MATERIAL
CONTRACT.   ALL RIGHTS OF THE PROJECT OWNER UNDER THE CONTRACTS WILL BE
ENFORCEABLE BY THE PROJECT OWNER AFTER THE CLOSING WITHOUT THE CONSENT OR
AGREEMENT OF ANY OTHER PARTY.

2.14        Employees; Benefit Plans.

Neither the Project Owner nor 109 Wagon Wheel has any employees, and neither
entity has ever had any employees.  Neither the Project Owner nor 109 Wagon
Wheel has ever maintained, sponsored, participated in or contributed to, or been
required to contribute to, nor will the Project Owner or 109 Wagon Wheel be
subject to any obligation, responsibility or liability with respect to, any
Employee Benefit Plan or Seller/ERISA Affiliate Benefit Plan (as defined below).
“Employee Benefit Plans” means collectively any “employee benefit plan” as
defined by Section 3(3) of ERISA, “multiemployer plan,” as defined in Section
4001 of ERISA, “employee pension benefit plan” (as defined in Section 3(2) of
ERISA) that is subject to Title IV of ERISA or Section 412 of the Code,
specified fringe benefit plan as defined in Section 6039D of the Code, or other
bonus, incentive compensation, deferred compensation, profit sharing, stock
option, stock appreciation right, stock bonus, stock purchase, employee stock
ownership, savings, severance, supplemental unemployment, layoff, salary
continuation, retirement, pension, health, life insurance, dental, disability,
accident, group insurance, vacation, holiday, sick leave, fringe benefit or
welfare plan, and any other employee compensation or benefit plan (whether
qualified or nonqualified, currently effective or terminated, written or
unwritten), or any trust, escrow or other agreement related thereto.
“Seller/ERISA Affiliate Benefit Plan” means any Employee Benefit Plan which any
trade or business (whether or not incorporated) which is or at any time within
the six (6) year period preceding the date of this Agreement would have been
treated as a “single employer” with the Project Owner under Section 414(b), (c),
(m), or (o) of the Code (“ERISA Affiliate”) maintains,

17


--------------------------------------------------------------------------------




sponsors, participates in, contributes to, or is required to contribute to, or
with respect to which the Project Owner, 109 Wagon Wheel or any ERISA Affiliate
has any obligation or liability (contingent or otherwise).


2.15        CONDUCT OF BUSINESS.


(A)           CHANGES.  SINCE THEIR DATE OF FORMATION NEITHER OF THE PROJECT
OWNER NOR 109 WAGON WHEEL HAS (I) AUTHORIZED OR ISSUED ANY EQUITY SECURITIES;
GRANTED ANY OPTION OR RIGHT TO PURCHASE ANY EQUITY SECURITIES; ISSUED ANY
SECURITY CONVERTIBLE INTO EQUITY SECURITIES; GRANTED ANY REGISTRATION RIGHTS; OR
PURCHASED, REDEEMED, RETIRED, OR OTHERWISE ACQUIRED ANY EQUITY SECURITIES; (II)
AMENDED ITS ORGANIZATIONAL DOCUMENTS OTHER THAN TO CHANGE ITS NAME; (III) SOLD
OR TRANSFERRED ANY ASSETS EXCEPT IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH THE CONSTRUCTION AND OPERATION OF THE PROJECT; (IV) MORTGAGED OR PLEDGED
ANY ASSETS OR BEEN SUBJECTED TO ANY LIEN OR OTHER ENCUMBRANCE OTHER THAN
PURSUANT TO THE CONSTRUCTION LOAN, THE MEZZANINE LOANS AND THE PERMITTED
EXCEPTIONS; (V) INCURRED OR BECOME SUBJECT TO ANY DEBT, LIABILITY OR LEASE
OBLIGATION, OTHER THAN PURSUANT TO THE CONSTRUCTION LOAN OR THE MEZZANINE LOANS,
OR, WITH RESPECT TO THE PROJECT OWNER, THE PERMITTED OBLIGATIONS; (VI) INCURRED
OBLIGATIONS OR ENTERED INTO CONTRACTS OTHER THAN THE CONSTRUCTION LOAN, THE
MEZZANINE LOANS OR THE PERMITTED OBLIGATIONS OR CONSTRUCTION CONTRACTS FOR THE
PROJECT; (VII) SUFFERED ANY DAMAGE, DESTRUCTION OR LOSS OF ANY ASSETS;
(VIII) WAIVED OR RELINQUISHED ANY MATERIAL RIGHTS OR CANCELED OR COMPROMISED ANY
MATERIAL DEBT OR CLAIM OWING TO IT, IN EITHER CASE, WITHOUT ADEQUATE
CONSIDERATION OR NOT IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH THE
CONSTRUCTION AND OPERATION OF THE PROJECT; OR (IX) AGREED TO DO ANY OF THE
FOREGOING.


(B)           NO ADVERSE CHANGE.  SINCE THE DATE OF FORMATION OF THE PROJECT
OWNER, THE PROJECT OWNER HAS CONDUCTED ITS BUSINESS ONLY IN THE ORDINARY COURSE
FOR THE ACQUISITION OF THE LAND AND THE CONSTRUCTION AND OPERATION OF THE
PROJECT CONSISTENT WITH PREVAILING INDUSTRY PRACTICES.  SINCE THE DATE OF
FORMATION OF 109 WAGON WHEEL, 109 WAGON WHEEL HAS CONDUCTED ITS BUSINESS ONLY IN
THE ORDINARY COURSE.

2.16        Books and Records.

The Project Owner’s and 109 Wagon Wheel’s books and records, including without
limitation all financial records, business records, minute books and equity
transfer records, (a) are complete and correct in all material respects and all
transactions to which the Project Owner is or has been a party are accurately
reflected therein, (b) have been maintained in accordance with customary and
sound business practices in the Project Owner’s industry, and (c) accurately
reflect the assets, liabilities, financial position and results of operations of
the Project Owner in all material respects.  All computer-generated reports and
other computer data included in such books and records are complete and correct
in all material respects and were prepared in accordance with sound business
practices based upon authentic data.

2.17        Compliance with Laws.

None of the Project Owner, 109 Wagon Wheel, or the Seller with respect to the
Project Owner, 109 Wagon Wheel or the Project has violated any judgment, writ,
decree, order, law, statute, rule or regulation to which it is subject or a
party, or by which the businesses or assets of the Project Owner are bound or
affected (collectively, “Legal Requirements”), other than any Legal Requirement
the

18


--------------------------------------------------------------------------------




violation of which would not have a materially adverse effect on the Project
Owner.  None of the Project Owner, 109 Wagon Wheel, or the Seller with respect
to the Project Owner, 109 Wagon Wheel or the Project has received notice of any
actual, alleged or potential violation of a Legal Requirement by the Project
Owner, 109 Wagon Wheel or the Seller with respect to the Project Owner, 109
Wagon Wheel or the Project other than violations that have been corrected and
for which no legal action is pending or threatened.  None of the Project Owner,
109 Wagon Wheel, or the Seller with respect to the Project Owner, 109 Wagon
Wheel or the Project, nor any of their former or current officers, directors,
employees (which neither Project Owner nor 109 Wagon Wheel is permitted to have
pursuant to the terms of this Agreement), agents or representatives (acting on
behalf of the Project, the Project Owner or 109 Wagon Wheel) has made or agreed
to make, directly or indirectly, any (i) bribes or kickbacks, illegal political
contributions, payments from funds not recorded on books and records, or funds
to governmental officials (or any such official’s family members or affiliates)
for the purpose of affecting their action or the action of the government they
represent, to obtain favorable treatment in securing business or licenses or to
obtain special concessions, (ii) illegal payments from corporate funds to obtain
or retain business or (iii) payments from corporate funds to governmental
officials for the purpose of affecting their action or the action of the
government they represent, to obtain favorable treatment in securing business or
licenses or to obtain special concessions.


2.18        ENVIRONMENTAL MATTERS.


(A)           109 WAGON WHEEL, THE PROJECT OWNER AND THE PROJECT ARE, AND SINCE
THEIR FORMATION OR COMMENCEMENT, AS APPLICABLE, HAVE BEEN IN COMPLIANCE WITH ALL
APPLICABLE ENVIRONMENTAL LAWS (DEFINED BELOW).  NONE OF 109 WAGON WHEEL, THE
PROJECT OWNER, NOR THE SELLER WITH RESPECT TO THE 109 WAGON WHEEL, THE PROJECT
OR THE PROJECT OWNER, HAS RECEIVED NOTICE OF ANY OBLIGATION, LIABILITY, ORDER,
SETTLEMENT, JUDGMENT, INJUNCTION OR DECREE RELATING TO OR ARISING UNDER
ENVIRONMENTAL LAWS WHICH HAS NOT BEEN RESOLVED TO THE SATISFACTION OF THE
APPROPRIATE GOVERNMENTAL ENTITIES.  NO FACTS, CIRCUMSTANCES OR CONDITIONS EXIST
WITH RESPECT TO THE PROJECT OWNER OR THE PROJECT THAT COULD GIVE RISE TO
ENVIRONMENTAL LIABILITIES APPLICABLE TO THE PROJECT OR THE WAGON WHEEL
MEMBERSHIP INTEREST.


(B)           THE 109 WAGON WHEEL’S AND THE PROJECT OWNER’S USE, HANDLING,
MANUFACTURE, TREATMENT, PROCESSING, STORAGE, GENERATION, RELEASE, DISCHARGE AND
DISPOSAL OF HAZARDOUS MATERIALS IN CONNECTION WITH PAST AND CURRENT OPERATIONS
COMPLIED AND COMPLIES WITH APPLICABLE ENVIRONMENTAL LAWS THEN IN EFFECT.


(C)           FOR PURPOSES OF THIS AGREEMENT:

(1)           “ENVIRONMENTAL LAWS” COLLECTIVELY SHALL MEAN ALL PRESENT AND
FUTURE LAWS (WHETHER COMMON LAW, STATUTE, RULE, ORDER, REGULATION OR OTHERWISE),
PERMITS, AND OTHER REQUIREMENTS OR GUIDELINES OF GOVERNMENTAL AUTHORITIES
APPLICABLE TO THE PROPERTY AND RELATING TO THE ENVIRONMENT AND ENVIRONMENTAL
CONDITIONS OR TO ANY HAZARDOUS MATERIALS OR HAZARDOUS MATERIALS ACTIVITY
(INCLUDING THE COMPREHENSIVE ENVIRONMENTAL RESPONSE COMPENSATION, AND LIABILITY
ACT OF 1980, 42 U.S.C. §§ 9601 ET SEQ., THE FEDERAL RESOURCE CONSERVATION AND
RECOVERY ACT OF 1976, 42 U.S.C. §§ 6901 ET SEQ., THE HAZARDOUS MATERIALS
TRANSPORTATION ACT, 49 U.S.C. §§ 6901 ET SEQ., THE FEDERAL WATER POLLUTION
CONTROL ACT, 33 U.S.C. §§ 1251 ET SEQ., THE CLEAN AIR ACT, 33 U.S.C. §§ 7401 ET
SEQ., THE CLEAN AIR ACT, 42

19


--------------------------------------------------------------------------------




U.S.C. §§ 7401 ET SEQ., THE TOXIC SUBSTANCES CONTROL ACT, 15 U.S.C.
§§ 2601-2629, THE SAFE DRINKING WATER ACT, 42 U.S.C. §§ 300F-300J, THE EMERGENCY
PLANNING AND COMMUNITY RIGHT-TO-KNOW ACT, 42 U.S.C. §§ 1101 ET SEQ., THE CLEAN
WATER ACT, 33 U.S.C. § 1251 ET SEQ. AND ANY SO-CALLED “SUPER FUND” OR “SUPER
LIEN” LAW, ENVIRONMENTAL LAWS ADMINISTERED BY THE ENVIRONMENTAL PROTECTION
AGENCY, OR ANY SIMILAR STATE AND LOCAL LAWS AND REGULATIONS, AS WELL AS ALL
AMENDMENTS THERETO AND ALL REGULATIONS, ORDERS, DECISIONS, AND DECREES NOW OR
HEREAFTER PROMULGATED THEREUNDER).

(2)           “ENVIRONMENTAL LIABILITIES” MEANS, ALL LIABILITIES, OBLIGATIONS,
RESPONSIBILITIES, REMEDIAL ACTIONS, LOSSES, DAMAGES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE FEES, DISBURSEMENTS AND EXPENSES OF COUNSEL, EXPERTS
AND CONSULTANTS AND COSTS OF INVESTIGATION AND FEASIBILITY STUDIES), FINES,
PENALTIES, SANCTIONS AND INTEREST INCURRED AS A RESULT OF ANY CLAIM OR DEMAND BY
ANY OTHER PERSON ARISING UNDER ANY ENVIRONMENTAL LAW.

(3)           “RELEASE” MEANS ANY SPILLING, LEAKING, PUMPING, POURING, EMITTING,
EMPTYING, DISCHARGING, INJECTING, ESCAPING, LEACHING, DUMPING, DISPOSING OR
MIGRATING INTO OR THROUGH THE ENVIRONMENT OR ANY NATURAL OR MAN-MADE STRUCTURE.

2.19        No Bankruptcy.

No bankruptcy, insolvency, rearrangement or similar action involving the Project
Owner or 109 Wagon Wheel, whether voluntary or involuntary, is pending or
threatened, and neither the Project Owner nor 109 Wagon Wheel has ever: (i)
filed a voluntary petition in bankruptcy; (ii) been adjudicated a bankrupt or
insolvent or filed a petition or action seeking any reorganization, arrangement,
recapitalization, readjustment, liquidation, dissolution or similar relief under
any federal bankruptcy act or any other laws; (iii) sought or acquiesced in the
appointment of any trustee, receiver or liquidator of all or any substantial
part of its properties, the Property or any portion thereof; or (iv) made an
assignment for the benefit of creditors or admitted in writing its or his
inability to pay its or his debts generally as the same become due.

2.20        Bank Accounts.  Except as disclosed in writing to Purchaser, neither
Project Owner nor 109 Wagon Wheel has any account or safe deposit box at any
bank or financial institution.

2.21        Terrorism.

None of Seller, Project Owner or 109 Wagon Wheel, nor any of their respective
partners, members, shareholders or other equity owners, and none of their
respective employees, officers, directors, representatives or agents, (i) is a
person or entity with whom U.S. persons or entities are restricted from doing
business under regulations of the Office of Foreign Asset Control (“OFAC”) of
the Department of the Treasury (including those named on OFAC’s Specially
Designated and Blocked Persons List) or under any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action relating to terrorist activities or
money laundering and (ii) is engaged in any dealings or transactions or be
otherwise associated with such persons or entities.

20


--------------------------------------------------------------------------------





2.22        BROKERS AND FINDERS FEES.

No person is entitled to any fee from Seller or Project Owner as a broker or
finder as a result of the sale of the Wagon Wheel Membership Interest.


2.23        FULL DISCLOSURE.

The representations and warranties of the Seller contained in this Agreement and
the instruments, documents, certificates and schedules delivered herewith
contain no untrue statement of a material fact and, when taken together as a
whole, do not omit to state a material fact necessary in order to make the
statements contained herein or therein not misleading.

Conditions Disclaimers.  EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES IN THIS
ARTICLE II, SELLER SPECIFICALLY DISCLAIMS ALL WARRANTIES OR REPRESENTATIONS OF
ANY KIND OR CHARACTER, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE (INCLUDING
WARRANTIES OF HABITABILITY, MERCHANTABILITY, WORKMANLIKE CONSTRUCTION AND
FITNESS FOR USE OR ACCEPTABILITY FOR THE PURPOSE INTENDED BY PURCHASER) WITH
RESPECT TO THE PROPERTY OR ITS CONDITION.  THE DISCLAIMERS IN THIS PARAGRAPH
SPECIFICALLY EXTEND TO (1) MATTERS RELATING TO HAZARDOUS MATERIALS AND
COMPLIANCE WITH ENVIRONMENTAL LAWS, (2) GEOLOGICAL CONDITIONS, INCLUDING
SUBSIDENCE, SUBSURFACE CONDITIONS, WATER TABLE, UNDERGROUND STREAMS AND
RESERVOIRS AND OTHER UNDERGROUND WATER CONDITIONS, LIMITATIONS REGARDING THE
WITHDRAWAL OF WATER, EARTHQUAKE FAULTS, AND MATTERS RELATING TO FLOOD PRONE
AREAS, FLOOD PLAIN, FLOODWAY OR SPECIAL FLOOD HAZARDS, (3) DRAINAGE, (4) SOIL
CONDITIONS, INCLUDING THE EXISTENCE OF UNSTABLE SOILS, CONDITIONS OF SOIL FILL,
SUSCEPTIBILITY TO LANDSLIDES, AND THE SUFFICIENCY OF ANY UNDERSHORING, (5) THE
VALUE AND PROFIT POTENTIAL OF THE PROPERTY, (6) DESIGN, QUALITY, SUITABILITY,
STRUCTURAL INTEGRITY AND PHYSICAL CONDITION OF THE PROPERTY AND (7) COMPLIANCE
OF THE PROPERTY WITH ANY LAWS (INCLUDING BUILDING CODES AND SIMILAR LAWS, THE
AMERICANS WITH DISABILITIES ACT OF 1990 AND THE FAIR HOUSING AMENDMENTS ACT OF
1988).  EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE II OF
THIS AGREEMENT, PURCHASER IS ACQUIRING THE WAGON WHEEL MEMBERSHIP INTERESTS WITH
THE UNDERSTANDING THAT THE PROPERTY IS “AS IS” AND “WHERE IS” AND SUBJECT TO ALL
FAULTS, DEFECTS OR OTHER ADVERSE MATTERS.  EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, UPON CLOSING PURCHASER WILL ASSUME ALL RISKS OF THE PROPERTY,
INCLUDING ADVERSE STRUCTURAL, PHYSICAL, ECONOMIC OR ENVIRONMENTAL CONDITIONS OF
THE PROPERTY THAT MAY THEN EXIST, WHETHER OR NOT REVEALED BY THE INSPECTIONS AND
INVESTIGATIONS CONDUCTED BY PURCHASER.  THIS PARAGRAPH SHALL NOT BE CONSTRUED TO
LIMIT ANY RIGHTS OR CLAIMS THE PROJECT OWNER MAY HAVE AGAINST THE GENERAL
CONTRACTOR PURSUANT TO THE CONSTRUCTION CONTRACT OR ANY CLAIMS AGAINST ANY
SUBCONTRACTOR OR SUPPLIER RELATIVE TO THE DEVELOPMENT AND CONSTRUCTION OF THE
PROJECT.  Purchaser acknowledges and agrees that the disclaimers, waivers,
releases and other provisions set forth in this paragraph are an integral part
of this Agreement and that Seller would not have agreed to complete the
transaction on

21


--------------------------------------------------------------------------------




the terms provided in this Agreement without the disclaimers, waivers, releases
and other provisions set forth in this paragraph.


ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Seller as follows:


3.1          EXISTENCE.

Purchaser is a Delaware limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware, and has
the requisite power and authority to own its assets and to carry on its business
as it is now being conducted.


3.2          POWER AND AUTHORITY.


(A)           PURCHASER HAS THE FULL LEGAL RIGHT, POWER AND AUTHORITY TO ENTER
INTO THIS AGREEMENT AND ALL AGREEMENTS AND OTHER DOCUMENTS EXECUTED AND
DELIVERED BY IT PURSUANT TO THIS AGREEMENT AND TO CONSUMMATE THE PURCHASE OF THE
WAGON WHEEL MEMBERSHIP INTEREST AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY;


(B)           PURCHASER HAS DULY AND PROPERLY TAKEN ALL ACTION REQUIRED BY LAW
AND ITS ORGANIZATIONAL DOCUMENTS TO AUTHORIZE THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND ANY RELATED DOCUMENTS AND THE CONSUMMATION OF
THE MEMBERSHIP INTEREST PURCHASE; AND


(C)           THIS AGREEMENT AND ALL AGREEMENTS AND DOCUMENTS EXECUTED BY
PURCHASER AND DELIVERED TO SELLER IN CONNECTION HEREWITH HAVE BEEN DULY EXECUTED
AND DELIVERED BY PURCHASER AND CONSTITUTE THE LEGAL, VALID AND BINDING
OBLIGATIONS OF PURCHASER ENFORCEABLE AGAINST PURCHASER IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS.


3.3          NO VIOLATION.

The execution and delivery of this Agreement and the agreements executed and
delivered by Purchaser pursuant to this Agreement, do not, and the consummation
of the actions contemplated hereby or thereby will not, (i) violate, contravene
or conflict with any provision of the Organizational Documents of Purchaser,
(ii) violate, contravene or conflict with any provisions of, result in the
acceleration of any obligation under, constitute a default or breach under, or
give any right of termination or cancellation under, any material mortgage,
Lien, lease, agreement, rent, contract, note, instrument, debenture, license,
order, arbitration award, judgment or decree to which Purchaser is a party or by
which Purchaser is bound, or (iii) violate, contravene or conflict with any law,
rule or regulation to which Purchaser is subject.


3.4          BROKERS AND FINDERS FEES.

No person is entitled to any fee from Purchaser as a broker or finder as a
result of the purchase of the Wagon Wheel Membership Interest.

22


--------------------------------------------------------------------------------




 


3.5          INVESTMENT REPRESENTATIONS.


(A)           SUITABILITY AS A PURCHASER OF THE WAGON WHEEL MEMBERSHIP
INTEREST.  PURCHASER (I) IS AN “ACCREDITED INVESTOR,” AS THAT TERM IS DEFINED IN
REGULATION D UNDER THE SECURITIES ACT AND HAS SUCH KNOWLEDGE, SKILL AND
EXPERIENCE IN BUSINESS AND FINANCIAL MATTERS THAT IT IS CAPABLE OF EVALUATING
THE MERITS AND RISKS OF AN INVESTMENT IN THE WAGON WHEEL MEMBERSHIP INTEREST AND
THE SUITABILITY THEREOF AS AN INVESTMENT FOR IT, (II) UNDERSTANDS THAT AN
INVESTMENT IN THE WAGON WHEEL MEMBERSHIP INTEREST INVOLVES A RISK OF FINANCIAL
LOSS, AND (III) UNDERSTANDS THAT THE WAGON WHEEL MEMBERSHIP INTEREST HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY STATE SECURITIES LAWS AND THAT
THE WAGON WHEEL MEMBERSHIP INTEREST MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND COMPARABLE STATE
SECURITIES LAWS OR AN EXEMPTION THEREFROM.


(B)           INVESTMENT.  PURCHASER HAS NOT ENTERED INTO ANY AGREEMENT TO
EXCHANGE THE WAGON WHEEL MEMBERSHIP INTEREST WITH ANY OTHER PARTY.  PURCHASER IS
ACQUIRING THE WAGON WHEEL MEMBERSHIP INTEREST FOR INVESTMENT FOR ITS OWN ACCOUNT
AND NOT WITH A VIEW TO, OR FOR RESALE IN CONNECTION WITH, ANY DISTRIBUTION
THEREOF IN VIOLATION OF FEDERAL AND STATE SECURITIES LAWS.


3.6          CONSENTS.

No consent, authorization, permit, license or filing with any governmental
authority, lender, lessor, landlord, manufacturer, supplier or other person or
entity is required to authorize, or is required in connection with, the
execution, delivery and performance by Purchaser of this Agreement and the
agreements and documents contemplated hereunder to be entered into by the
Purchaser or the transfer of the Wagon Wheel Membership Interest.


3.7          TERRORISM.

None of Purchaser, nor any of its respective members or other equity owners, and
none of its respective employees, officers, directors, representatives or
agents, (i) is a person or entity with whom U.S. persons or entities are
restricted from doing business under regulations of the OFAC (including those
named on OFAC’s Specially Designated and Blocked Persons List) or under any
statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action relating to
terrorist activities or money laundering and (ii) is engaged in any dealings or
transactions or be otherwise associated with such persons or entities.


ARTICLE IV.
POST-CLOSING AGREEMENTS


4.1          FURTHER ACTION.

From and after the Closing, each party hereto shall perform such further acts
and execute such documents, and otherwise cooperate with the other parties
hereto, as may be reasonably required to effectuate the Membership Interest
Purchase and the other transactions contemplated hereby.

23


--------------------------------------------------------------------------------





4.2          RECEIPT OF PAYMENTS AND CORRESPONDENCE.

From and after the Closing:


(A)           IF EITHER PARTY AT ANY TIME COMES INTO POSSESSION OF ANY ASSETS
THAT ARE THE PROPERTY OF THE OTHER PARTY, THE RECEIVING PARTY SHALL DELIVER SUCH
ASSETS OVER TO THE OTHER PARTY WITHIN THREE (3) BUSINESS DAYS.


(B)           IF AFTER CLOSING SELLER SHALL RECEIVE ANY COMMUNICATIONS OR
CORRESPONDENCE PERTAINING TO 109 WAGON WHEEL, THE PROJECT OWNER OR THEIR
BUSINESSES, SELLER SHALL PROMPTLY FORWARD SUCH COMMUNICATION OR CORRESPONDENCE
TO PURCHASER.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IN THE EVENT
THAT, AFTER THE CLOSING, SELLER RECEIVES ANY TELEPHONIC OR ELECTRONIC
COMMUNICATIONS (INCLUDING WITHOUT LIMITATION ELECTRONIC MAIL) OF 109 WAGON WHEEL
OR THE PROJECT OWNER, SELLER SHALL IMMEDIATELY (AND, WITH REGARD TO WRITTEN
COMMUNICATIONS, WITHIN THREE DAYS) DIRECT SUCH COMMUNICATIONS OR INQUIRIES TO A
TELEPHONE NUMBER, ADDRESS OR ELECTRONIC MAIL ADDRESS, AS APPLICABLE, PROVIDED BY
PURCHASER.


4.3          INSPECTION OF RECORDS.

From and after the Closing, each party shall retain and make its books and
records (including work papers in the possession of its accountants) available
for inspection and copying by the other party and its Representatives, for
reasonable business purposes related to 109 Wagon Wheel, the Project Owner and
the Membership Interest Purchase upon reasonable notice and at all reasonable
times during normal business hours, for a three year period after the date
hereof.  Each party also shall make such books and records available for
inspection and copying by the other party and its Representatives, in the manner
described above, for a seven year period, to the extent required in connection
with any litigation or Tax audit or inquiry relating thereto.  In the event of
any litigation or threatened litigation between the parties relating to this
Agreement or the transactions contemplated hereby, the covenants contained in
this Section 4.3 shall not be considered a waiver by any party of any right to
assert the attorney-client or other privilege.


4.4          TRANSFER TAXES.

  Seller shall be responsible for, and pay and discharge in full, any sales,
transfer or similar Taxes resulting from the consummation of the transactions
contemplated by this Agreement.


4.5          TAX COVENANTS.


(A)           SELLER SHALL BE RESPONSIBLE FOR ALL TAXES (INCLUDING WITHOUT
LIMITATION, FOR THIS PURPOSE, TAXES THAT ARE DUE WITH RESPECT TO TAX RETURNS
THAT ARE REQUIRED TO BE FILED BY 109 WAGON WHEEL OR THE PROJECT OWNER FOR THE
TAXABLE PERIOD ENDED ON OR BEFORE THE CLOSING DATE) OF 109 WAGON WHEEL OR THE
PROJECT OWNER WITH RESPECT TO ANY AND ALL PERIODS, OR PORTIONS THEREOF, ENDING
ON OR BEFORE THE CLOSING DATE (THE “PRE-CLOSING DATE PERIOD”) AND FOR ALL
CLAIMS, LOSSES, LIABILITIES, OBLIGATIONS, DAMAGES, IMPOSITIONS, ASSESSMENTS,
DEMANDS, JUDGMENTS, SETTLEMENTS, COSTS AND EXPENSES WITH RESPECT TO SUCH TAXES. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, SELLER SHALL BE RESPONSIBLE
FOR AND SHALL PROMPTLY PAY AND REIMBURSE THE PURCHASER FOR ANY AND ALL TAXES
ARISING OR RESULTING FROM 109 WAGON WHEEL’S OR THE PROJECT OWNER’S QUALIFICATION
OR FAILURE THEREOF TO TRANSACT BUSINESS AS A FOREIGN ENTITY IN ANY STATE FOR ALL
PRE-CLOSING DATE PERIODS.  PURCHASER SHALL BE LIABLE

24


--------------------------------------------------------------------------------





FOR TAXES OF 109 WAGON WHEEL OR THE PROJECT OWNER WITH RESPECT TO ANY AND ALL
PERIODS, OR PORTIONS THEREOF, BEGINNING AFTER THE CLOSING DATE (THE
“POST-CLOSING DATE PERIODS”) AND FOR ANY AND ALL CLAIMS, LOSSES, LIABILITIES,
OBLIGATIONS, DAMAGES, IMPOSITIONS, ASSESSMENTS, DEMANDS, JUDGMENTS, SETTLEMENTS,
COSTS AND EXPENSES WITH RESPECT TO SUCH TAXES.  ANY AND ALL TRANSACTIONS AND THE
EVENTS CONTEMPLATED BY THIS AGREEMENT THAT OCCUR AT OR PRIOR TO THE CLOSING DATE
SHALL BE DEEMED TO HAVE OCCURRED IN THE PRE-CLOSING DATE PERIODS.  ANY AND ALL
TRANSACTIONS OR EVENTS THAT OCCUR ON THE CLOSING DATE BUT AFTER THE CLOSING
SHALL BE DEEMED TO HAVE OCCURRED IN THE POST-CLOSING DATE PERIOD.


(B)           IN THE CASE OF ANY TAXES THAT ARE ATTRIBUTABLE TO A TAXABLE PERIOD
THAT BEGINS BEFORE THE CLOSING DATE AND ENDS AFTER THE CLOSING DATE, THE AMOUNT
OF TAXES ATTRIBUTABLE TO THE PRE-CLOSING DATE PERIOD SHALL BE DETERMINED AS
FOLLOWS:

(1)           IN THE CASE OF PROPERTY (AD VALOREM), FRANCHISE OR SIMILAR TAXES
IMPOSED ON 109 WAGON WHEEL OR THE PROJECT OWNER BASED ON CAPITAL (INCLUDING NET
WORTH OR LONG-TERM DEBT) OR NUMBER OF SHARES OF STOCK AUTHORIZED, ISSUED OR
OUTSTANDING, THE PORTION ATTRIBUTABLE TO THE PRE-CLOSING DATE PERIOD SHALL BE
THE AMOUNT OF SUCH TAXES FOR THE ENTIRE TAXABLE PERIOD MULTIPLIED BY A FRACTION,
THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS IN THE PRE-CLOSING DATE PERIOD AND
THE DENOMINATOR OF WHICH IS THE NUMBER OF DAYS IN THE ENTIRE TAXABLE PERIOD;
PROVIDED, HOWEVER, THE AMOUNT OF TAX ATTRIBUTABLE TO THE PRE-CLOSING DATE PERIOD
SHALL NOT EXCEED THE AMOUNT OF TAX 109 WAGON WHEEL OR THE PROJECT OWNER, AS
APPLICABLE, WOULD HAVE PAID IF ITS TAXABLE PERIOD ENDED ON THE CLOSING DATE.

(2)           IN THE CASE OF ALL OTHER TAXES, THE PORTION ATTRIBUTABLE TO THE
PRE-CLOSING DATE PERIOD SHALL BE DETERMINED ON THE BASIS OF AN INTERIM CLOSING
OF THE BOOKS OF 109 WAGON WHEEL OR THE PROJECT OWNER AS OF THE CLOSING DATE, AND
THE DETERMINATION OF THE HYPOTHETICAL TAX FOR SUCH PRE-CLOSING DATE PERIOD SHALL
BE DETERMINED ON THE BASIS OF SUCH INTERIM CLOSING OF THE BOOKS, WITHOUT
ANNUALIZATION.  THE HYPOTHETICAL TAX FOR ANY PERIOD SHALL IN NO CASE BE LESS
THAN ZERO ($0).  TAXES ATTRIBUTABLE TO THE PRE-CLOSING DATE PERIOD SHALL BE
DETERMINED UNDER THE SAME METHOD OF ACCOUNTING USED BY 109 WAGON WHEEL OR THE
PROJECT OWNER DURING THAT PERIOD.


(C)           SELLER SHALL PREPARE AND TIMELY FILE, OR CAUSE TO BE TIMELY FILED,
FOR THE PROJECT OWNER AND 109 WAGON WHEEL, WITH REASONABLE ASSISTANCE OF PROJECT
OWNER AND 109 WAGON WHEEL, TAX RETURNS THAT ARE REQUIRED BY LAW TO BE FILED FOR
THE TAXABLE PERIOD ENDED ON OR BEFORE THE CLOSING DATE.  SELLER SHALL, AT LEAST
TWENTY (20) DAYS PRIOR TO FILING SUCH TAX RETURNS, PROVIDE A COPY OF SUCH TAX
RETURNS TO PURCHASER.  PURCHASER SHALL, WITHIN TEN (10) DAYS OF RECEIVING SUCH
TAX RETURNS, ADVISE SELLER REGARDING ANY MATTERS IN SUCH TAX RETURNS THAT IT
CONSIDERS DETRIMENTAL TO PURCHASER, 109 WAGON WHEEL OR THE PROJECT OWNER, AND
WITH WHICH IT DISAGREES.  IN SUCH CASE, SELLER AND PURCHASER SHALL USE
REASONABLE BEST EFFORTS TO REACH A TIMELY AND MUTUALLY SATISFACTORY SOLUTION TO
THE DISPUTED MATTERS.  SELLER SHALL PROVIDE TO PURCHASER A COPY OF ALL SUCH TAX
RETURNS TOGETHER WITH THE WORK PAPERS AND SCHEDULES UTILIZED IN THEIR
PREPARATION.  PURCHASER, 109 WAGON WHEEL, THE PROJECT OWNER AND SELLER SHALL
COOPERATE FULLY, AS AND TO THE EXTENT REASONABLY REQUESTED, IN CONNECTION WITH
THE FILING OF TAX RETURNS AND ANY AUDIT, LITIGATION OR OTHER PROCEEDING WITH
RESPECT TO TAXES AND TAX RETURNS (WHICH SELLER SHALL CONTROL AND REMAIN
RESPONSIBLE FOR WITH RESPECT TO THE PRE-CLOSING DATE PERIODS).  SUCH COOPERATION
SHALL INCLUDE THE RETENTION, AND (UPON THE OTHER PARTY’S REQUEST) THE PROVISION,
OF RECORDS AND INFORMATION THAT ARE REASONABLY RELEVANT TO ANY SUCH AUDIT,
LITIGATION OR OTHER PROCEEDING AND MAKING EMPLOYEES AVAILABLE ON A MUTUALLY
CONVENIENT BASIS TO PROVIDE

25


--------------------------------------------------------------------------------





ADDITIONAL INFORMATION AND EXPLANATION OF ANY MATERIAL PROVIDED HEREUNDER;
PROVIDED THAT THE PARTY REQUESTING ASSISTANCE SHALL PAY THE REASONABLE
OUT-OF-POCKET EXPENSES INCURRED BY THE PARTY PROVIDING SUCH ASSISTANCE; AND
PROVIDED FURTHER THAT NO PARTY SHALL BE REQUIRED TO PROVIDE ASSISTANCE AT TIMES
OR IN AMOUNTS THAT WOULD INTERFERE UNREASONABLY WITH THE BUSINESS AND OPERATIONS
OF SUCH PARTY.  PURCHASER AGREES TO RETAIN ALL BOOKS AND RECORDS, WITH RESPECT
TO TAX MATTERS PERTINENT TO PROJECT OWNER AND 109 WAGON WHEEL RELATING TO ANY
PRE-CLOSING DATE PERIODS, AND TO ANY TAX PERIODS BEGINNING BEFORE THE CLOSING
DATE AND ENDING AFTER THE CLOSING DATE, UNTIL THE EXPIRATION OF ANY APPLICABLE
STATUTE OF LIMITATIONS OR EXTENSIONS THEREOF.


(D)           AT LEAST TEN (10) DAYS PRIOR TO THE CLOSING DATE, PURCHASER SHALL
SUBMIT A WRITTEN SCHEDULE THAT SETS FORTH PURCHASER’S PROPOSED ALLOCATION OF THE
PURCHASE PRICE, IN RELATIVE PERCENTAGES FOR EACH TYPE OF ASSET BEING ACQUIRED,
WHICH SCHEDULE SHALL BE DELIVERED TO SELLER FOR SELLER’S CONSENT THERETO, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD.  IF SELLER OBJECTS TO PURCHASER’S
WRITTEN SCHEDULE, PURCHASER AND SELLER SHALL USE REASONABLE EFFORTS TO CREATE A
WRITTEN SCHEDULE IN A FORM MUTUALLY AGREEABLE TO BOTH PARTIES.  PRIOR TO THE
CLOSING DATE, PURCHASER SHALL PREPARE INTERNAL REVENUE SERVICE FORM 8594, ASSET
ACQUISITION STATEMENT UNDER SECTION 1060 (“FORM 8594”), IN CONFORMITY WITH THE
WRITTEN SCHEDULE AS DETERMINED IN ACCORDANCE WITH THIS SECTION.  PURCHASER AND
SELLER SHALL ATTACH SUCH FORM 8594 TO THEIR RESPECTIVE TAX RETURNS FOR THE
APPLICABLE TAX YEAR, AND TO THE EXTENT THAT THE PURCHASE PRICE IS ADJUSTED,
CONSISTENTLY REVISE AND AMEND THE ALLOCATION SCHEDULE AND FORM 8594 AS
NECESSARY.  THE ALLOCATION DERIVED PURSUANT TO THIS SECTION SHALL BE BINDING ON
PURCHASER AND SELLER FOR ALL TAX REPORTING PURPOSES AND NEITHER PURCHASER NOR
SELLER (OR ANY OF THEIR RESPECTIVE AFFILIATES) SHALL TAKE ANY POSITION (WHETHER
IN TAX RETURNS, TAX AUDITS, OR OTHER ADMINISTRATIVE OR COURT PROCEEDINGS WITH
RESPECT TO TAXES) THAT IS INCONSISTENT WITH SUCH ALLOCATION UNLESS REQUIRED TO
DO SO BY APPLICABLE LAW.

4.6          Audit.

Purchaser has advised Seller that Purchaser must cause to be prepared up to
three (3) years of audited financial statements in respect of the Property in
compliance with the policies of Purchaser and certain laws and regulations,
including, without limitation, Securities and Exchange Commission Regulation
S-X. Seller agrees to use reasonable efforts to cooperate with Purchaser’s
auditors in the preparation of such audited financial statements (it being
understood and agreed that the foregoing covenant shall survive the Closing).
Without limiting the generality of the preceding sentence (i) Seller shall,
during normal business hours, allow Purchaser’s auditors reasonable access to
such books and records maintained by Seller (and Seller’s manager of the
Property) in respect of the Property as necessary to prepare such audited
financial statements; (ii) Seller shall use reasonable efforts to provide to
Purchaser such financial information and supporting documentation in the
possession of Seller or as are necessary for Purchaser’s auditors to prepare
audited financial statements; (iii) if Purchaser or its auditors require any
information that is in the possession of the party from which Seller purchased
the Property, Seller shall contact such prior owner of the Property and use
commercially reasonable efforts to obtain from such party the information
requested by Purchaser; (iv) Seller will make available for interview by
Purchaser and Purchaser’s auditors the agents or representatives of Seller
responsible for the day-to-day operation of the Property and the keeping of the
books and records in respect of the operation of the Property; and (v) if Seller
has audited financial statements with respect to the Property, Seller shall
promptly provide Purchaser’s auditors with a copy of such audited financial
statements. If after the Closing Date Seller obtains an audited financial
statement in respect of the Property for a fiscal period prior to the Closing
Date that

26


--------------------------------------------------------------------------------




was not completed as of the Closing Date, then Seller shall promptly provide
Purchaser with a copy of such audited financial statement, and the foregoing
covenant shall survive Closing.  It shall be a condition precedent to the
obligations of Purchaser under this Agreement that Seller shall have materially
complied with the covenants set forth in this Section 4.6 as of the Closing
Date.


ARTICLE V.
REMEDIES


5.1          PURCHASER’S REMEDIES.


(A)           SURVIVAL OF REPRESENTATIONS AND WARRANTIES.   ALL REPRESENTATIONS
AND WARRANTIES OF SELLER (I) UNDER ARTICLE II OF THIS AGREEMENT AND (II) SET
FORTH IN THE SELLER CLOSING CERTIFICATE SHALL SURVIVE THE CLOSING FOR TWELVE
MONTHS FOLLOWING THE CLOSING, AT WHICH DATE SUCH REPRESENTATIONS AND WARRANTIES
SHALL TERMINATE, EXCEPT THAT LIABILITY ARISING FROM OR RELATED TO THE
REPRESENTATIONS AND WARRANTIES IN SECTION 2.1, SECTION 2.2, SECTION 2.3, SECTION
2.4(A), SECTION 2.5, SECTION 2.9, SECTION 2.10, SECTION 2.11, AND SECTION 2.14
(AND THE CORRESPONDING PROVISIONS OF THE SELLER CLOSING CERTIFICATE) SHALL
SURVIVE INDEFINITELY.  NOTWITHSTANDING THE PRECEDING SENTENCE, ANY
REPRESENTATION OR WARRANTY IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT UNDER
THIS SECTION 5.1 SHALL SURVIVE THE TIME AT WHICH IT WOULD OTHERWISE TERMINATE
PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION 5.1, IF NOTICE OF THE
INACCURACY OR BREACH THEREOF GIVING RISE TO SUCH RIGHT TO INDEMNITY SHALL HAVE
BEEN GIVEN TO THE SELLER BY PURCHASER PRIOR TO SUCH TIME.  THE CONSUMMATION OF
THE CLOSING SHALL NOT AFFECT THE OTHER COVENANTS AND OBLIGATIONS OF THE PARTIES
HERETO.


(B)           INDEMNIFICATION OF PURCHASER.  SELLER SHALL INDEMNIFY, DEFEND AND
HOLD HARMLESS PURCHASER, 109 WAGON WHEEL AND THE PROJECT OWNER FROM AND AGAINST
AND IN RESPECT OF, AND PROMPTLY REIMBURSE SUCH ENTITIES FOR THE AMOUNT OF, ANY
AND ALL LOSSES, COSTS, FINES, LIABILITIES, DEFICIENCIES, OBLIGATIONS, CLAIMS,
PENALTIES, DAMAGES, SETTLEMENTS, AWARDS AND EXPENSES (INCLUDING WITHOUT
LIMITATION REASONABLE EXPENSES OF INVESTIGATION AND DEFENSE, AND REASONABLE
LEGAL FEES AND EXPENSES) (COLLECTIVELY “LOSSES”) RESULTING FROM, IN CONNECTION
WITH OR ARISING OUT OF, DIRECTLY OR INDIRECTLY:

(1)           SUBJECT TO SECTION 5.1(A), ANY BREACH OF ANY REPRESENTATION OR
WARRANTY OF SELLER IN THIS AGREEMENT, INCLUDING ANY CERTIFICATE OR DOCUMENT
DELIVERED BY SELLER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY;

(2)           ANY BREACH OF ANY COVENANT OR OBLIGATION MADE BY SELLER IN THIS
AGREEMENT, INCLUDING ANY CERTIFICATE OR DOCUMENT DELIVERED BY SELLER IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY;

(3)           SUBJECT TO SECTION 5.3, IF THE CLOSING OCCURS, (I) ANY ACTIVITY OR
EVENT INVOLVING THE PROPERTY AND OCCURRING BEFORE CLOSING, OTHER THAN AS A
CONSEQUENCE OF ACTS, OR WHEN UNDER A DUTY TO ACT, OMISSIONS OF PURCHASER OR ANY
OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE REPRESENTATIVES, CONSULTANTS OR
CONTRACTORS, (II) FAILURE OF THE PROJECT OWNER TO PERFORM ANY OBLIGATION UNDER
ANY CONTRACT PRIOR TO CLOSING, (III) MISAPPLICATION OF DEPOSITS PRIOR TO
CLOSING, OR (IV) ANY LIABILITY OR OBLIGATION OF THE PROJECT OWNER OR 109 WAGON
WHEEL EXISTING AS OF CLOSING OTHER THAN PERMITTED OBLIGATIONS; AND

(4)           ANY ACTION, SUIT OR PROCEEDING RELATING TO ANY OF THE FOREGOING.

27


--------------------------------------------------------------------------------




 


(C)           SPECIFIC PERFORMANCE.  IT IS UNDERSTOOD THAT SELLER’S BREACH OF
THIS AGREEMENT MAY MATERIALLY AND IRREPARABLY HARM PURCHASER, AND THAT MONEY
DAMAGES MAY ACCORDINGLY NOT BE AN ADEQUATE REMEDY FOR ANY BREACH OF THIS
AGREEMENT, AND THAT PURCHASER, IN ITS SOLE DISCRETION AND IN ADDITION TO ANY
OTHER REMEDIES IT MAY HAVE AT LAW OR IN EQUITY MAY APPLY TO ANY COURT OF LAW OR
EQUITY OF COMPETENT JURISDICTION (WITHOUT POSTING ANY BOND OR DEPOSIT) FOR
SPECIFIC PERFORMANCE OR OTHER INJUNCTIVE RELIEF IN ORDER TO ENFORCE OR PREVENT
ANY VIOLATIONS OF THIS AGREEMENT.


5.2          SELLER’S REMEDIES.


(A)           INDEMNIFICATION OF SELLER.  PURCHASER SHALL INDEMNIFY, DEFEND AND
HOLD HARMLESS SELLER FROM AND AGAINST AND IN RESPECT OF, AND PROMPTLY REIMBURSE
SELLER FOR THE AMOUNT OF, ANY AND ALL LOSSES RESULTING FROM, IN CONNECTION WITH
OR ARISING OUT OF, DIRECTLY OR INDIRECTLY:

(1)           SUBJECT TO SECTION 5.3, IF THE CLOSING OCCURS (I) ANY ACTIVITY OR
EVENT INVOLVING THE PROPERTY AND OCCURRING AFTER CLOSING, (II) FAILURE OF THE
PROJECT OWNER TO PERFORM ANY OBLIGATION UNDER ANY CONTRACT FOLLOWING CLOSING,
(III) FAILURE TO PROPERLY APPLY DEPOSITS FOR WHICH PURCHASER RECEIVES A CREDIT
HEREUNDER, OR (IV) PERFORMANCE OR NONPERFORMANCE OF THE PERMITTED OBLIGATIONS
AFTER THE CLOSING; AND

(2)           ANY ACTION, SUIT OR PROCEEDING RELATING TO ANY OF THE FOREGOING.


(B)           NONPERFORMANCE BY PURCHASER.  EXCEPT WITH REGARD TO PURCHASER’S
INDEMNITY OBLIGATIONS DETAILED IN THIS AGREEMENT, SELLER’S SOLE AND EXCLUSIVE
REMEDY FOR ANY PURCHASER BREACH OF, MISREPRESENTATION UNDER, OR NONPERFORMANCE
OF THIS AGREEMENT, OR ANY OTHER ACT OR OMISSION OF PURCHASER OR ITS AFFILIATES
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY INCLUDING,
WITHOUT LIMITATION, THE FAILURE OF PURCHASER TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY, SHALL BE TO TERMINATE THE PURCHASE OPTION AND THE PUT
OPTION, AND SELLER SHALL HAVE NO OTHER REMEDY AT LAW OR EQUITY PURSUANT TO THIS
AGREEMENT OR OTHERWISE AGAINST ANY PERSON OR ENTITY, ANY SUCH OTHER REMEDY BEING
EXPRESSLY WAIVED. PURCHASER’S BREACH OF, MISREPRESENTATION UNDER, OR
NONPERFORMANCE OF THIS AGREEMENT, OR ANY OTHER ACT OR OMISSION OF PURCHASER OR
ITS AFFILIATES RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, SHALL NOT AFFECT THE RIGHTS AND OBLIGATIONS UNDER THE MEZZANINE LOANS. 
NOTWITHSTANDING THE FOREGOING, IF UPON APPLICATION TO THE OUTSTANDING BALANCE OF
THE MEZZANINE LOANS OF THE PROCEEDS FROM THE SALE OF THE PROPERTY AS PERMITTED
BY SECTION 1.7(F), THE MEZZANINE LOANS ARE NOT PAID IN FULL, PURCHASER SHALL
CAUSE TO BE DISCHARGED THE REMAINING BALANCE OF THE MEZZANINE LOANS.


5.3          INDEMNITY LIMITS.

Neither Purchaser nor Sellers will be liable under Section 5.1(b)(3) or
5.2(a)(1) in respect of (i) Hazardous Materials existing on the Property
(including in ground water, soil or soil vapor or in the ambient air over the
Property) as of the Closing, or (ii) defects in the Improvements that exist as
of Closing or non-compliance of the Improvements with applicable laws that exist
as of the Closing (but without limiting any rights that the Project Owner may
have under the Construction Contract).  The limitations of this Section 5.3 do
not extend to personal injury, loss of property (other than the Property) or
death that results from Hazardous Materials, defects in the Improvements or
noncompliance of the Improvements with applicable laws, responsibility for which
will be

28


--------------------------------------------------------------------------------




apportioned between Seller and Purchaser in accordance with Section 5.1(b)(3) or
5.2(a)(1) based on the time that the injury, loss or death occurs.


5.4          ARBITRATION.

  Except with respect to any action by Purchaser for specific performance of
this Agreement or any other action for injunctive relief, which actions shall be
commenced and resolved in a court of competent jurisdiction, and except as
otherwise expressly provided herein, any controversy or claim arising out of or
relating to this Agreement, or the breach thereof, shall be settled by binding
arbitration in Dallas, Texas, by a single arbitrator reasonably satisfactory
to Purchaser and Seller (provided, however, that if Purchaser and Seller are
unable to agree upon a mutually satisfactory arbitrator, then the arbitrator
shall be selected in accordance with the applicable rules of the American
Arbitration Association), in accordance with the rules of the American
Arbitration Association governing large, complex commercial disputes then in
effect.  Purchaser and Seller will share equally the total expense charged by
the American Arbitration Association and the arbitrator related to such
arbitration as those expenses become due; but each party shall bear its own
legal, accounting and all of its other fees and expenses related to the
arbitration.  Such arbitration and determination shall be final and binding on
Purchaser and Seller, judgment may be entered upon such determination and award
in any court having jurisdiction thereof, and Purchaser and Seller agree that no
appeals shall be taken therefrom except as set forth in 9 U.S.C. §10.  Notice of
a demand for arbitration of any dispute subject to arbitration by one party
shall be made in writing and simultaneously served on the other parties and
filed with the American Arbitration Association.  The parties agree that after
any such notice has been filed, they shall, before the hearing thereof, make
discovery and disclosure of all matters relevant to such dispute, to the extent
and in the manner provided by the applicable rules of the American Arbitration
Association.  The arbitrator’s determination with respect to discovery shall be
final and conclusive.  Discovery and disclosure shall be completed no later than
ninety (90) days after filing of such notice of arbitration unless extended by
the arbitrator upon a showing of good cause by a party to the arbitration.  The
arbitrator may consider any evidence which is relevant to the subject matter of
such dispute even if such evidence might also be relevant to issue or issues not
subject to arbitration hereunder.


ARTICLE VI.
GENERAL


6.1          ENTIRETY AND MODIFICATION.

This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes any and all prior agreements
and understandings, whether oral or written, between the parties hereto relating
to such subject matter.  No modification, alteration, amendment, waiver or
supplement to this Agreement shall be valid or effective unless the same is in
writing and signed by all parties hereto.


6.2          ASSIGNMENT; SUCCESSORS AND ASSIGNS.

Except as specifically provided otherwise in this Agreement, neither this
Agreement nor any interest herein shall be assignable (voluntarily,
involuntarily, by judicial process, operation of law or otherwise), in whole or
in part, by any party without the prior written consent of the other parties

29


--------------------------------------------------------------------------------




hereto, and any such attempted assignment shall be null and void. 
Notwithstanding the foregoing, Purchaser may, without the consent of any other
party assign its rights and obligations under this Agreement to an Affiliate of
Purchaser; provided, however, no such assignment shall affect the rights and
obligations of Purchaser to Seller under this Agreement.  This Agreement shall
be binding upon and inure to the benefit of the respective parties hereto and
their successors and permitted assigns.

6.3          Expenses.  Except as otherwise provided herein, Purchaser and
Seller shall each pay their own respective fees and expenses incurred in
connection with the negotiation, execution, delivery and performance of this
Agreement.

6.4          Notices.

Any and all notices and other communications hereunder shall be in writing
addressed to the parties at the addresses specified below or such other
addresses as a party may direct by notice given in accordance with this Section,
and shall be delivered in one of the following manners (a) by personal delivery,
in which case notice shall be deemed to have been duly given when delivered; or
(b) by reputable delivery service (including, by way of example and not
limitation, Federal Express, UPS and DHL) which makes a record of the date and
time of delivery, in which case notice shall be deemed to have been duly given
on the date indicated on the delivery service’s record of delivery:

If to Seller, to:

SW 108 Wagon Wheel JM LLC

2001 Bryan Street, Suite 3700

Dallas, Texas 75201

Attention: Timothy J. Hogan

with a copy to:

Jones Day

325 John H. McConnell Blvd., Suite 600,

Columbus, Ohio 43215

Attention:  Michael K. Ording

If to Purchaser, to:

BEHRINGER HARVARD ALEXAN NEVADA, LLC

c/o Behringer Harvard Funds

15601 Dallas Parkway, Suite 600

Addison, Texas 72001

Attention:  Mark T. Alfieri

30


--------------------------------------------------------------------------------




 

with a copy to:

Behringer Harvard Funds

15601 Dallas Parkway, Suite 600

Addison, Texas 72001

Attention:  Chief Legal Officer

with an additional copy to:

Haynes and Boone, LLP
2505 North Plano Road, Suite 4000
Richardson, Texas 75082

Attention: Richard K. Martin

6.5          Severability; Reformation.

In case any provision of this Agreement shall be invalid, illegal or
unenforceable, such provision shall be reformed to best effectuate the intent of
the parties and permit enforcement thereof, and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.  If such provision is not capable of reformation, it shall be
severed from this Agreement and enforceability of the remaining provisions shall
not in any way be affected or impaired thereby.

6.6          No Waiver.

A party’s failure to enforce any provision or provisions of this Agreement shall
not in any way be construed as a waiver of any such provision or provisions, nor
prevent that party thereafter from enforcing each and every other provision of
this Agreement.  The rights granted all parties herein are cumulative and shall
not constitute a waiver of a party’s right to assert all other legal remedies
available to it under the circumstances.

6.7          Headings.

The headings of this Agreement are inserted for convenience and identification
only, and are in no way intended to describe, interpret, define or limit the
scope, extent or intent hereof.

6.8          Counterparts; Facsimiles.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  This Agreement and any other document or agreement
executed in connection herewith (other than any document for which an
originally-executed signature page is required by law) may be executed by
delivery of a facsimile copy of an executed signature page with the same force
and effect as the delivery of an originally-executed signature page.

31


--------------------------------------------------------------------------------




6.9          Governing Law.

This Agreement shall be governed in all respects by, construed, interpreted and
applied in accordance with the internal laws of the State of Nevada, without
regard to principles of conflicts of laws that would refer the matter to the
laws of another jurisdiction.

[Remainder of Page Intentionally Blank]

32


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

PURCHASER:

 

 

 

BEHRINGER HARVARD ALEXAN NEVADA, LLC, a Delaware

 

limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

SELLER:

 

 

 

SW 108 WAGON WHEEL JM LLC

 

 

 

By:

SW 105 Wagon Wheel Limited Partnership, a Delaware

 

 

limited partnership, its sole member

 

 

 

 

By:

SW 104 Development GP LLC, a Delaware limited

 

 

liability company, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

SIGNATURE PAGE TO

OPTION AGREEMENT

1


--------------------------------------------------------------------------------


EXHIBIT A

DEFINITIONS

For purposes of the Agreement to which this is an exhibit, the terms underlined
in the paragraphs of this exhibit shall have the meaning set forth next to the
underlined term.

106 Membership Interest.  Defined in the Recitals.

109 Membership Interest.  Defined in the Recitals.

109 Wagon Wheel.  Defined in the Recitals of this Agreement.

108 Wagon Wheel.  Defined in the preamble of this Agreement.

Affiliate.  As to any person or entity, any corporation, limited liability
company or other business organization or person who or which directly or
indirectly through one or more intermediaries (a) is owned or controlled by such
person or entity, (b) owns or controls such person or entity or (c) is under
substantially common control with such person or entity.

Agreement.  This Option Agreement, its Exhibits and any written amendments to
this Option Agreement (including an amendment changing Exhibits) that may be
executed from time to time by Seller and Purchaser.

Architect.  Perlman Design Group.

Business Days.  Monday through Friday of each calendar week, exclusive of
federal holidays.

Closing.  Defined in Section 1.1(c).

Closing Date.  The date of the Closing.

Code.  Defined in Section 2.10.

Completion Date.   The date of satisfaction of the following: (a)  the issuance
of the final certificate of occupancy for the Project, (b) the issuance of a
certificate of substantial completion from the Architect for the Project, (c)
receipt of a contractor’s release and the receipt of lien waivers or similar
evidence of payment from the General Contractor and all major subcontractors
(i.e., subcontractors whose contract amount exceeds $100,000) for the Property
to Purchaser’s reasonable satisfaction.  If Senior Lender shall deem the Project
substantially complete, then the date of such determination by the Senior Lender
shall be the Completion Date.

Completion Notice.  Defined in Section 1.1(a).

Construction Contract.  The Owner-Contractor Agreement for Construction Project
of Limited Scope dated on or about the date hereof by and between the Project
Owner, as owner, and the General Contractor, as contractor (including exhibits),
regarding construction of the Project.

Option Agreement-Alexan at Nevada State Drive, Clark County, Nevada

A-1


--------------------------------------------------------------------------------




Construction Loan.  Defined in the Recitals.

Disclosure Schedules. Defined in Article II.

Employee Benefit Plans.  Defined in Section 2.14.

Environmental Laws.  Defined in Section 2.18(c).

Environmental Liability.  Defined in Section 2.18(c).

ERISA.  Employee Retirement Income Security Act of 1974, as amended, and the
regulations promulgated from time to time under that statute.

ERISA Affiliate.  Defined in Section 2.14.

Fee Title Purchase. Defined in Section 1.1(g).

Form 8594.  Defined in Section 4.5(d).

General Contractor.  Vanguard, Inc.

Governmental Authorities.  Any and all federal, state, county, city, town, other
municipal corporation, governmental or quasi-governmental board, agency,
authority, department or body having jurisdiction over the Land or the Project.

Governmental Authorizations.  The permits, variances, approvals and other
actions which under Governmental Requirements applicable to the Project have
been or must be issued, granted, or taken by Governmental Authorities in
connection with the Project.

Governmental Entities.  Defined in Section 2.10.

Governmental Entity.  Defined in Section 2.10.

Governmental Requirement(s).  Building, zoning, subdivision, traffic, parking,
land use, Environmental Laws, occupancy, health, accessibility for disabled and
other applicable laws, statutes, codes, ordinances, rules, regulations,
requirements, and decrees, of any Governmental Authorizations pertaining (a) to
the Improvements, Project or Land or (b) to the use and operation of the
Property for its intended purpose.  This term shall include the conditions or
requirements of Governmental Authorizations.

Guaranteed Obligations.  The obligations of Seller to Purchaser pursuant to
Section 1.7(c) and Section 5.1(b).

Hazardous Materials.  At any time, (i) asbestos and asbestos containing
material, (ii) any substance that is then defined or listed in, or otherwise
classified pursuant to, any Environmental Laws as a “hazardous substance”,
“hazardous material”, “hazardous waste”, “infectious waste”, “toxic substance”,
“toxic pollutant” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity,

A-2


--------------------------------------------------------------------------------




carcinogenicity, toxicity, reproductive toxicity, or “EP toxicity”, or (iii) any
petroleum and drilling fluids, produced waters, and other wastes associated with
the exploration, development or production of crude oil, natural gas, or
geothermal resources or (iv) petroleum products, polychlorinated biphenyls, urea
formaldehyde, radon gas, radioactive matter and medical waste.

Hazardous Materials Activity.  Any actual use, packaging, labeling, treatment,
leaching, spill, cleanup, storage, holding, existence, release, threatened
release, emission, discharge, generation, processing, treatment, abatement,
removal, disposition, handling or transportation of any Hazardous Materials
from, under, into or on the Property.

Improvements.  The following as described in the Plans:  (a) buildings
constituting the apartment project, including club house and amenities;
(b) surface parking lots and any structured parking; (c) associated driveways
and loading areas; (d) landscaping; and (e) associated water, storm drainage,
sewage, electrical, communications and other utilities facilities all as
depicted in and defined by the Plans.

Interest Charges.  Interest paid or accrued on the Mezzanine Loans through the
Closing Date.

Junior Mezzanine Loan.  Defined in the Recitals.

Land.  Defined in the Recitals.

Legal Requirements.  As defined in Section 2.17.

Liens.  Any claims, liens, mortgages, pledges, security interests, charges,
covenants, options, claims, voting arrangements, restrictions on transfer, or
other restrictions or encumbrances of any nature whatsoever.

Limited Guarantors.  CFP Residential LP, a Texas limited partnership, Kenneth
Valach, an individual, J. Ronald Terwilliger, an individual and Bruce Hart, an
individual.

Limited Guaranty.  The Limited Guaranty of even date herewith executed by the
Limited Guarantors in substantially the form attached hereto as Exhibit G
attached hereto.

Losses.  Defined in Section 5.1(b).

Membership Interest Purchase.  Defined in Section 1.1(f).

Mezzanine Loan Documents.  The documents evidencing or securing the Mezzanine
Loans.

Mezzanine Loans.  The Senior Mezzanine Loan and the Junior Mezzanine Loan.

Money Liens.  Mortgages, statutory liens and any and all other liens or charges
on the Property.

Notifying Party.  Defined in Section 1.8(b).

A-3


--------------------------------------------------------------------------------




Off-Site Improvements.  Any and all off-site improvements required in connection
with Governmental Authorizations or otherwise required or agreed to in
connection with the development of the Improvements.

Organizational Documents.  Defined in Section 2.3(b).

Permitted Dispositions:  Any of the following:  (i) a Tenant Lease of an
individual dwelling unit for a term of two years or less not containing an
option to purchase; (ii) the sale of obsolete, worn out or damaged property or
fixtures that is contemporaneously replaced by items of equal or better function
and quality, which are free of liens, encumbrances and security interests other
than Permitted Exceptions; (iii) any sale that results from theft, condemnation
or other involuntary conversion; (iv) the sale (including through consumption)
of personal property in the ordinary course of business that is
contemporaneously replaced by items of equal or better function and quality; (v)
the grant of an easement if, before the grant, Purchaser determines (which
determination must be made reasonably) that the easement will not materially
affect the operation or value of the Project; and (vi) the creation of (1) a
lien for taxes, assessments or other governmental charges or levies that are not
then due or that are being contested in good faith and in accordance with
applicable statutory procedures or (2) a mechanic’s, lien against the Project
which is bonded off, released of record or otherwise remedied to Purchaser’s
reasonable satisfaction within 30 days of the date of creation.

Permitted Exceptions.  All of (a) those matters of title and survey which affect
the Property and are described on Exhibit D, (b) liens for taxes, assessments or
other governmental charges, impositions or levies that are not then due, (c)
liens for taxes, assessments or other governmental impositions or levies that
are being contested in good faith and, at Closing, Seller has provided security
reasonably acceptable to Purchaser necessary to discharge such liens, (d)
mechanics’, materialmen’s, or judgment liens against the Property which are
being contested in good faith and, at Closing, Seller has provided security
reasonably acceptable to Purchaser necessary to discharge such liens, (e) Leases
entered into on the terms allowed by this Agreement, (f) other matters approved
by Purchaser, and (g) matters created by Purchaser or any of its affiliates or
any of their respective representatives, consultants or contractors.

Permitted Obligations.  Liabilities or obligations of the Project Owner in
connection with (a) Service Contracts, (b) Permitted Exceptions, (c) Tenant
Leases, (d) liabilities allocable to Purchaser based on proration credit to
Purchaser, and (e) Governmental Authorizations; provided, however, liabilities
or obligations arising from any breach of, or default under, the foregoing prior
to the Closing shall not be Permitted Obligations.

Personal Property.  All of Project Owner’s right, title and interest in and to
(a) Plans; (b) Governmental Authorizations issued, granted or pending with
respect to the Project; (c) studies, reports, surveys and other informational
materials relating to the Land or the Project, including any “as-built” plans
and CAD drawings; (d) all equipment, fixtures, appliances, inventory, computers,
computer hardware, computer software, and other personal property of whatever
kind or character owned by Project Owner and attached to or installed or located
on or in the Land or the Improvements, including, without limitation, furniture,
furnishings, drapes and floor coverings, office equipment and supplies, heating,
lighting, refrigeration, plumbing, ventilating, incinerating, cooking, laundry,
communication, electrical, dishwashing, and air conditioning equipment,
disposals, window screens, storm windows, recreational equipment, pool
equipment, patio furniture,

A-4


--------------------------------------------------------------------------------




sprinklers, hoses, tools and lawn equipment; and (e) all of Project Owner’s
right, title, and interest in and to (i) all permits, licenses (excluding
software licenses), approvals, utility rights, development rights and similar
rights related to the Property, or any portion thereof, whether granted by
Governmental Entities or private persons, (ii) all telephone numbers and
exchanges serving the Property, or any portion thereof, (iii) all business and
goodwill of Seller related to the Property, or any portion thereof, (iv) all
site plans, surveys, soil and substrata studies, architectural drawings, plans
and specifications, engineering plans and studies, floor plans, landscape plans
and other plans or studies of any kind that relate to the Property, or any
portion thereof, (v) all leasing materials and brochures (excluding any such
materials that bear proprietary trademarks, trade names, logos or symbols
including the name “Alexan” or variants thereof), ledger cards, leasing records,
leasing applications, tenant credit reports and maintenance and operating
records related to the operation of Property, or any portion thereof, (vi) all
warranties and guaranties (express or implied) issued in connection with, or
arising out of (A) the purchase and repair of all furniture, fixtures,
equipment, inventory, and other tangible personal property owned by Project
Owner and attached to and located in or used in connection with the Property; or
(B) the construction of any of the improvements located on the Property, or any
portion thereof, and expressly including any warranty or guaranty from the
General Contractor.

Plans.  The plans and specifications described in Exhibit C.

Post-Closing Date Periods.  Defined in Section 4.5(a).

Pre-Closing Date Periods.  Defined in Section 4.5(a).

Project.  A collective reference to (a) the Improvements and (b) the Off-Site
Improvements.

Project Budget.  The budget for development of the Property attached to this
Agreement as Exhibit E.

Project Costs.  Costs incurred by Project Owner for the acquisition of the Land
and the development and construction of Project and for lease-up and operation
of the Project to and through the Completion Date, including the costs within
the categories listed in the Budget or the illustrative categories set forth in
the subparts of this definition.  If a Project Cost may fall within one or more
categories listed in this definition, the intent of this definition is that it
be considered only once in the computation of Project Costs.  Illustrative
categories of Project Costs are in the following subparts:

(a)           Sums paid or incurred to acquire the Land, including the Project
Owner’s share of third party closing costs and prorations.

(b)           Sums paid or incurred under the Construction Contract or any other
contract for work, equipment, labor, materials or supplies in connection with
the Project.

(c)           Amounts paid or incurred for fees and reimbursable expenses under
contracts with the Architect and all other professionals for development of the
Plans or for survey, engineering, inspection, environmental, geotechnical and
other design, construction and engineering studies and services.

A-5


--------------------------------------------------------------------------------




(d)           Costs paid or incurred in applying for, pursuing, obtaining and
satisfying Governmental Authorizations.

(e)           Premiums paid or incurred for title insurance and title insurance
endorsements to the Title Policy.

(f)            Premiums paid or incurred by the Project Owner for casualty,
liability and builders risk insurance with regard to the Property.

(g)           Interest payments on the Construction Loan, other payments
(excluding repayment of principal) under the Construction Loan, and any payments
on the Mezzanine Loan (excluding any payments of principal or interest).

(h)           Pursuant to the terms of the Mezzanine Loans, Project Owner, Wagon
Wheel 109 or Seller is obligated to reimburse to Purchaser legal fees incurred
by counsel to Purchaser or any of its Affiliates, in connection with the
Mezzanine Loans, the development of the Project, the negotiation of this
Agreement, and the Construction Loan.  All reimbursements described in the
immediately preceding sentence shall be considered a Project Cost.

(i)            Legal fees for services rendered by counsel to the Project Owner,
Seller or any of their Affiliates in connection with the acquisition of the
Land, the development of the Project, the negotiation and closing of the
Construction Loan and the Mezzanine Loans and the negotiation of this Agreement.

(j)            The Deferred Developer Allowance set forth in the Budget.

Project Owner.  Defined in the preamble of this Agreement.

Property.  The Land, the Improvements, the Personal Property, the Tenant Leases
and the Service Contracts.

Purchase Notice.  Defined in Section 1.1(c).

Purchase Option.  Defined in the Recitals.

Purchase Price.  Defined in Section 1.2.

Purchaser.  Defined in the preamble of this Agreement.

Purchaser Closing Certificate.  Defined in Section 1.4(c).

Put Notice.  Defined in Section 1.1(d).

Put Option.  Defined in the Recitals.

Receiving Party.  Defined in Section 1.8(b).

A-6


--------------------------------------------------------------------------------




Release.  Defined in Section 2.18(c).

Rent Ready Condition.  Defined in Section 1.7(e).

Representatives.  Defined in Section 1.1(b).

Restrictions.  Any and all restrictions, easements, conditions, covenants and
other agreements recorded against the Land or Improvements.

Seller.  Defined in the preamble of this Agreement.

Seller Closing Certificate.  Defined in Section 1.4(b).

Seller/ERISA Affiliate Benefit Plans.  Defined in Section 2.14.

Senior Lender.  Defined in the Recitals.

Senior Mezzanine Loan.  Defined in the Recitals.

Service Contracts.  All service and maintenance contracts which relate to or
affect the Project or the operation thereof.  A list of the existing Service
Contracts is attached as Exhibit F.

Tax.  Defined in Section 2.10.

Tax Returns.  Defined in Section 2.10.

Taxes.  Defined in Section 2.10.

Tenant Leases.  All tenant leases which relate to or affect the Project or the
operation thereof.

Title Company.    First American Title Insurance Company.

Title Policy.  The owner title policy issued by the Title Company with regard to
the Project, concurrently with the Construction Loan.

Wagon Wheel Membership Interest.  Defined in the Recitals.

A-7


--------------------------------------------------------------------------------


 

EXHIBIT B

LAND

PARCEL 1:

A PORTION OF THE NORTHWEST QUARTER (NW 1/4) OF SECTION 34, AND THE NORTHEAST
QUARTER (NE 1/4) OF SECTION 33, TOWNSHIP 22 SOUTH, RANGE 63 EAST, M.D.M., CLARK
COUNTY, NEVADA, AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

PARCEL 3, AS SHOWN BY MAP THEREOF ON FILE IN FILE 65, OF PARCEL MAPS, PAGE 89,
IN THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

PARCEL 2:

A PORTION OF THE EAST HALF (E 1/2) OF THE NORTHWEST QUARTER (NW 1/4) OF SECTION
34, TOWNSHIP 22 SOUTH, RANGE 63 EAST, M.D.M., AND MORE PARTICULARLY DESCRIBED AS
FOLLOWS, TO WIT:

BEGINNING AT A POINT ON THE LEFT OR SOUTHWESTERLY RTGHT-OF-WAY LINE OF US-95
FREEWAY, 452.14 FEET LEFT OF AND AT RIGHT ANGLES TO HIGHWAY ENGINEER’S STATION
“ESI” 311+53.29 P.O.T.; SAID POINT OF BEGINNING FURTHER DESCRIBED AS BEARING
SOUTH 33°05’47” WEST A DISTANCE OF 1,665.04 FEET FROM THE NORTH QUARTER CORNER
OF SECTION 34, TOWNSHIP 22 SOUTH, RANGE 63 EAST, M.D.M.; THENCE ALONG THE FORMER
LEFT OR SOUTHWESTERLY RIGHT-OF-WAY LINE OF US-95 FREEWAY THE FOLLOWING SIX (6)
COURSES AND DISTANCES:

1) NORTH 59°12’25” WEST 179.53 FEET;

2) FROM A TANGENT WHICH BEARS SOUTH 25°02’05” WEST, CURVING TO THE LEFT WITH A
RADIUS OF 50 FEET, THROUGH AN ANGLE OF 82°00’10”, AN ARC DISTANCE OF 71.56 FEET;

3) NORTH 56°58’05” WEST 285.01 FEET;

4) FROM A TANGENT WHICH BEARS SOUTH 56°58’05” EAST, CURVING TO THE LEFT WITH A
RADIUS OF 50 FEET, THROUGH AN ANGLE OF 75°47’09”, AN ARC DISTANCE OF 66.14 FEET;

5) NORTH 47°14’46” EAST 75.10 FEET;

6) FROM A TANGENT WHICH BEARS THE LAST DESCRIBED COURSE, CURVING TO THE LEFT
WITH A RADIUS OF 50 FEET, THROUGH AN ANGLE OF 85°40’37”, AN ARC DISTANCE OF
74.77 FEET TO A POINT ON THE SOUTHWESTERLY RIGHT-OF-WAY LINE OF US-95 FREEWAY;

THENCE SOUTH 39°26’45” EAST, ALONG SAID LEFT OR SOUTHWESTERLY RIGHT- OF-WAY
LINE, A DISTANCE OF 399.07 FEET TO THE POINT OF BEGINNING.

NOTE: THE ABOVE METES AND BOUNDS LEGAL DESCRIPTION APPEARED PREVIOUSLY

B-1


--------------------------------------------------------------------------------




IN THAT CERTAIN DOCUMENT RECORDED OCTOBER 8, 2004 IN BOOK 20041008 OF OFFICIAL
RECORDS AS INSTRUMENT NO. 03637, CLARK COUNTY, NEVADA.

B-2


--------------------------------------------------------------------------------


 

EXHIBIT C

PLANS

[insert description of Plans]

C-1


--------------------------------------------------------------------------------


 

EXHIBIT D

PERMITTED EXCEPTIONS

D-1


--------------------------------------------------------------------------------


 

EXHIBIT E

PROJECT BUDGET

E-1


--------------------------------------------------------------------------------


 

EXHIBIT F

SERVICE AND MAINTENANCE CONTRACTS

None

F-1


--------------------------------------------------------------------------------


 

EXHIBIT G

FORM OF LIMITED GUARANTY

G-1


--------------------------------------------------------------------------------